Exhibit 10.1

Execution Copy

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

dated as of December 21, 2006

among

NEWMARKET CORPORATION

as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO,

SUNTRUST BANK

as Administrative Agent,

PNC BANK, NATIONAL ASSOCIATION

as Documentation Agent,

and

GENERAL ELECTRIC CAPITAL CORPORATION and LASALLE BANK NATIONAL

ASSOCIATION

as Co-Syndication Agents

 

 

SUNTRUST CAPITAL MARKETS, INC.,

as Arranger and Book Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

     

DEFINITIONS; CONSTRUCTION

   1

Section 1.1.

  

Definitions

   1

Section 1.2.

  

Classifications of Loans and Borrowings

   25

Section 1.3.

  

Accounting Terms and Determination

   25

Section 1.4.

  

Terms Generally

   25

ARTICLE II

     

AMOUNT AND TERMS OF THE COMMITMENTS

   26

Section 2.1.

  

General Description of Facilities

   26

Section 2.2.

  

Revolving Loans

   26

Section 2.3.

  

Procedure for Revolving Borrowings

   26

Section 2.4.

  

Swingline Commitment

   27

Section 2.5.

  

Funding of Borrowings

   28

Section 2.6.

  

Interest Elections

   29

Section 2.7.

  

Optional Reduction and Termination of Commitments

   30

Section 2.8.

  

Repayment of Loans

   30

Section 2.9.

  

Evidence of Indebtedness

   31

Section 2.10.

  

Optional Prepayments

   31

Section 2.11.

  

Intentionally Omitted

   32

Section 2.12.

  

Mandatory Prepayments

   32

Section 2.13.

  

Interest on Loans

   32

Section 2.14.

  

Fees

   33

Section 2.15.

  

Computation of Interest and Fees

   34

Section 2.16.

  

Inability to Determine Interest Rates

   34

Section 2.17.

  

Illegality

   34

Section 2.18.

  

Increased Costs

   35

Section 2.19.

  

Funding Indemnity

   36

Section 2.20.

  

Taxes

   36

Section 2.21.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   38

Section 2.22.

  

Letters of Credit

   40

Section 2.23.

  

Increase of Commitments; Additional Lenders

   44

Section 2.24.

  

Mitigation of Obligations

   45

Section 2.25.

  

Replacement of Lenders

   46

ARTICLE III

     

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

   47

Section 3.1.

  

Conditions To Effectiveness

   47

Section 3.2.

  

Each Credit Event

   49

Section 3.3.

  

Delivery of Documents

   49



--------------------------------------------------------------------------------

Section 3.4.

  

Effect of Amendment and Restatement

   50

ARTICLE IV

     

REPRESENTATIONS AND WARRANTIES

   50

Section 4.1.

  

Existence; Power

   50

Section 4.2.

  

Organizational Power; Authorization

   51

Section 4.3.

  

Governmental Approvals; No Conflicts

   51

Section 4.4.

  

Financial Statements

   51

Section 4.5.

  

Litigation and Environmental Matters

   52

Section 4.6.

  

Compliance with Laws and Agreements

   52

Section 4.7.

  

Investment Company Act, Etc.

   52

Section 4.8.

  

Taxes

   52

Section 4.9.

  

Margin Regulations

   52

Section 4.10.

  

ERISA

   53

Section 4.11.

  

Ownership of Property

   53

Section 4.12.

  

Disclosure

   54

Section 4.13.

  

Labor Relations

   54

Section 4.14.

  

Subsidiaries

   54

Section 4.15.

  

Solvency

   54

Section 4.16.

  

OFAC

   54

Section 4.17.

  

Patriot Act

   55

Section 4.18.

  

Security Documents

   55

ARTICLE V

     

AFFIRMATIVE COVENANTS

   56

Section 5.1.

  

Financial Statements and Other Information

   56

Section 5.2.

  

Notices of Material Events

   57

Section 5.3.

  

Existence; Conduct of Business

   58

Section 5.4.

  

Compliance with Laws, Etc.

   59

Section 5.5.

  

Payment of Obligations

   59

Section 5.6.

  

Books and Records

   59

Section 5.7.

  

Visitation, Inspection, Etc.

   59

Section 5.8.

  

Maintenance of Properties; Insurance

   59

Section 5.9.

  

Use of Proceeds and Letters of Credit

   60

Section 5.10.

  

Casualty and Condemnation

   60

Section 5.11.

  

Cash Management

   60

Section 5.12.

  

Additional Subsidiaries

   60

Section 5.13.

  

Further Assurances

   62

Section 5.14.

  

Post-Closing Covenant

   62

ARTICLE VI

     

FINANCIAL COVENANTS

   63

Section 6.1.

  

Leverage Ratio

   63

Section 6.2.

  

Fixed Charge Coverage Ratio

   63

 

ii



--------------------------------------------------------------------------------

Section 6.3.

  

Consolidated Net Worth

   63

ARTICLE VII

     

NEGATIVE COVENANTS

   63

Section 7.1.

  

Indebtedness and Preferred Equity

   63

Section 7.2.

  

Negative Pledge

   65

Section 7.3.

  

Fundamental Changes

   66

Section 7.4.

  

Investments, Loans, Etc.

   67

Section 7.5.

  

Restricted Payments

   68

Section 7.6.

  

Sale of Assets

   69

Section 7.7.

  

Transactions with Affiliates

   70

Section 7.8.

  

Restrictive Agreements

   70

Section 7.9.

  

Sale and Leaseback Transactions

   70

Section 7.10.

  

Hedging Transactions

   71

Section 7.11.

  

Amendment to Material Documents

   71

Section 7.12.

  

Accounting Changes

   71

ARTICLE VIII

     

EVENTS OF DEFAULT

   71

Section 8.1.

  

Events of Default

   71

Section 8.2.

  

Application of Proceeds from Collateral

   74

ARTICLE IX

     

THE ADMINISTRATIVE AGENT

   75

Section 9.1.

  

Appointment of Administrative Agent

   75

Section 9.2.

  

Nature of Duties of Administrative Agent

   75

Section 9.3.

  

Lack of Reliance on the Administrative Agent

   76

Section 9.4.

  

Certain Rights of the Administrative Agent

   76

Section 9.5.

  

Reliance by Administrative Agent

   76

Section 9.6.

  

The Administrative Agent in its Individual Capacity

   77

Section 9.7.

  

Successor Administrative Agent

   77

Section 9.8.

  

Authorization to Execute other Loan Documents

   78

Section 9.9.

  

Documentation Agent; Syndication Agent

   78

ARTICLE X

     

MISCELLANEOUS

   78

Section 10.1.

  

Notices

   78

Section 10.2.

  

Waiver; Amendments

   80

Section 10.3.

  

Expenses; Indemnification

   81

Section 10.4.

  

Successors and Assigns

   83

Section 10.5.

  

Governing Law; Jurisdiction; Consent to Service of Process

   87

Section 10.6.

  

WAIVER OF JURY TRIAL

   87

Section 10.7.

  

Right of Setoff

   88

 

iii



--------------------------------------------------------------------------------

Section 10.8.

  

Counterparts; Integration

   88

Section 10.9.

  

Survival

   88

Section 10.10.

  

Severability

   89

Section 10.11.

  

Confidentiality

   89

Section 10.12.

  

Interest Rate Limitation

   89

Section 10.13.

  

Waiver of Effect of Corporate Seal

   90

Section 10.14.

  

Patriot Act

   90

Section 10.15.

  

Release of Liens

   90

Section 10.16.

  

Location of Closing

   91

 

iv



--------------------------------------------------------------------------------

Schedules

          

Schedule I

   -     

Applicable Margin and Applicable Percentage

  

Schedule II

       

Commitment Amounts

  

Schedule 2.21

   -     

Existing Letters of Credit

  

Schedule 4.5

   -     

Environmental Matters

  

Schedule 4.14

   -     

Subsidiaries

  

Schedule 7.1

   -     

Outstanding Indebtedness

  

Schedule 7.2

   -     

Existing Liens

  

Schedule 7.4

   -     

Existing Investments

Exhibits

          

Exhibit A

   -     

Form of Revolving Note

  

Exhibit B

   -     

Form of Swingline Note

  

Exhibit C

   -     

Form of Assignment and Acceptance

  

Exhibit D

   -     

Form of Subsidiary Guarantee Agreement

  

Exhibit 2.3

   -     

Form of Notice of Revolving Borrowing

  

Exhibit 2.4

   -     

Form of Notice of Swingline Borrowing

  

Exhibit 2.6

   -     

Form of Notice of Continuation/Conversion

  

Exhibit 3.1(b)(iv)

   -     

Form of Secretary’s Certificate

  

Exhibit 3.1(b)(viii)

   -     

Form of Officer’s Certificate

  

Exhibit 5.1(c)

   -     

Form of Compliance Certificate

  

Exhibit 8.2

   -     

Form of Letter Agreement of Specified Hedge Providers

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”)
is made and entered into as of, December 21, 2006, by and among NewMarket
Corporation, a Virginia corporation (the “Borrower”), the several banks and
other financial institutions and lenders from time to time party hereto (the
“Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”) and
as swingline lender (the “Swingline Lender”).

W I T N E S S E T H:

WHEREAS, Borrower, certain of the Lenders and SunTrust Bank as Administrative
Agent are parties to that certain Amended and Restated Credit Agreement, dated
as of June 18, 2004 (as amended, restated, supplemented or otherwise modified
from time to time, the “Existing Credit Agreement”), pursuant to which the
Lenders established a $100,000,000 revolving credit facility in favor of
Borrower;

WHEREAS, the Borrower has requested that the Lenders amend and restate the
Existing Credit Agreement in order to modify certain provisions thereof;

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing amend and restate the Existing Credit
Agreement and to severally to establish a $100,000,000 revolving credit
facility, letter of credit subfacility and the swingline subfacility in favor of
the Borrower.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree that the Existing Credit Agreement is hereby
amended and restated as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Accounts” shall mean, for any Person, all “accounts” as defined in the Uniform
Commercial Code, now or hereafter owned or acquired by such Person or in which
such Person now or hereafter has or acquires any rights and, in any event, shall
mean and include, without limitation, (a) all accounts receivable, contract
rights, book debts, notes, drafts and other obligations or indebtedness owing to
such Person arising from the sale or lease of goods or other property by it or
the performance of services by it (including, without limitation, any such
obligation which might be characterized as an account, contract right or general
intangible under the Uniform Commercial Code in effect in any jurisdiction),
(b) all of such Person’s rights in, to



--------------------------------------------------------------------------------

and under all purchase and sales orders for goods, services or other property,
and all of such Person’s rights to any goods, services or other property
represented by any of the foregoing (including returned or repossessed goods and
unpaid sellers’ rights of rescission, replevin, reclamation and rights to
stoppage in transit), (c) all monies due to or to become due to such Person
under all contracts for the sale, lease or exchange of goods or other property
or the performance of services by it (whether or not yet earned by performance
on the part of such Person), and (d) all collateral security and guarantees of
any kind given to such Person with respect to any of the foregoing.

“Additional Commitment Amount” shall have the meaning given to such term in
Section 2.23.

“Additional Lender” shall have the meaning given to such term in Section 2.23.

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount is $100,000,000.

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Revolving Loans outstanding on any date, a percentage per annum determined by
reference to the applicable Leverage Ratio in effect on such date as set forth
on Schedule I; provided, that a change in the Applicable Margin resulting from a
change in the Leverage Ratio shall be effective on the second Business Day after
which the Borrower delivers the financial statements required by Section 5.1(a)
or (b) and the Compliance Certificate required by Section 5.1(c); provided
further, that if at any time the Borrower shall have failed to deliver such
financial statements and such Compliance Certificate when so required, the
Applicable Margin shall be at Level I as set forth on Schedule I until such time
as such financial statements and Compliance Certificate are delivered, at which
time the Applicable Margin shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Margin from the Closing Date until
the financial statements and Compliance Certificate for the Fiscal Quarter
ending December 31, 2006 are required to be delivered shall be at Level V as set
forth on Schedule I. In the event that any financial statement or Compliance
Certificate delivered pursuant to Section 5.1(a), (b) or (c) is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin as set forth on
Schedule I for any period than the Applicable Margin applied for such period,
then (i) the Borrower shall immediately deliver to the Administrative Agent a
correct Compliance Certificate for such period, (ii) the Applicable Percentage
shall be at Level I as set forth on Schedule I for such period, and (iii) the
Borrower shall immediately pay to the Administrative Agent, for the account of
the Lenders, the accrued additional interest owing as a result of such increased
Applicable Margin for such period. The provisions of this definition shall not
limit the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the applicable Leverage Ratio in effect on such date as set forth on Schedule
I; provided, that a change in the Applicable Percentage resulting from a change
in the Leverage Ratio shall be effective on the second Business Day after which
the Borrower delivers the financial statements required by Section 5.1(a) or
(b) and the Compliance Certificate required by Section 5.1(c); provided further,
that if at any time the Borrower shall have failed to deliver such financial
statements and such Compliance Certificate, the Applicable Percentage shall be
at Level I as set forth on Schedule I until such time as such financial
statements and Compliance Certificate are delivered, at which time the
Applicable Percentage shall be determined as provided above. Notwithstanding the
foregoing, the Applicable Percentage for the commitment fee from the Closing
Date until the financial statements and Compliance Certificate for the Fiscal
Quarter ending December 31, 2006 are required to be delivered shall be at Level
V as set forth on Schedule I. In the event that any financial statement or
Compliance Certificate delivered pursuant to Section 5.1(a), (b) or (c) is shown
to be inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage as set forth
on Schedule I for any period than the Applicable Percentage applied for such
period, then (i) the Borrower shall immediately deliver to the Administrative
Agent a correct Compliance Certificate for such period, (ii) the Applicable
Percentage shall be at Level I as set forth on Schedule I for such period, and
(iii) the Borrower shall immediately pay to the Administrative Agent, for the
account of the Lenders, the accrued additional interest owing as a

 

3



--------------------------------------------------------------------------------

result of such increased Applicable Percentage for such period. The provisions
of this definition shall not limit the rights of the Administrative Agent and
the Lenders with respect to Section 2.13(c) or Article VIII.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit C attached hereto or any other form approved by the
Administrative Agent.

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.

“Blocked Account” shall have meaning set forth in Section 5.11.

“Borrower” shall have the meaning in the introductory paragraph hereof.

“Borrower Pledge Agreement” shall mean that certain Amended and Restated Pledge
Agreement, dated as of the date hereof, executed by the Borrower and each
Subsidiary Loan Party that owns any Capital Stock of a Domestic Restricted
Subsidiary or a first tier Foreign Subsidiary, in favor of the Administrative
Agent for the benefit of the Lenders, pursuant to which such Loan Parties shall
pledge all of the Capital Stock of its Domestic Restricted Subsidiaries and 65%
of the voting and 100% of the non-voting Capital Stock of its first tier Foreign
Subsidiaries.

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or

 

4



--------------------------------------------------------------------------------

a notice with respect to any of the foregoing, any day on which banks are not
open for dealings in dollar deposits are carried on in the London interbank
market.

“Capital Expenditures” shall mean for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (ii) Capital Lease Obligations incurred by the Borrower and its
Subsidiaries during such period.

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.

“Change in Control” shall mean any of the following: (i) any Person, other than
Bruce C. Gottwald, Floyd D. Gottwald, Jr. or members of their respective
families, or investment entities owned entirely (directly or indirectly) by
them, either individually or acting in concert with one or more other persons,
shall have acquired beneficial ownership, directly or indirectly, of securities
of Borrower (or other securities convertible into such securities) representing
20% or more of the combined voting power of all securities of Borrower entitled
to vote in the election of members of the governing body of Borrower, other than
securities having such power only by reason of the happening of a contingency;
(ii) the occurrence of a change in the composition of the governing body of
Borrower such that a majority of the members of any such governing body are not
Continuing Members; (iii) the occurrence of any “Change of Control” or similar
event under the Borrower’s Senior Note Documents; and (iv) the failure at any
time of Borrower to legally and beneficially own and control 100% of the issued
and outstanding shares of capital stock of Ethyl Corporation or Afton Chemical
Corporation or the failure at any time of Borrower to have the ability to elect
all of the governing body of Ethyl Corporation or Afton Chemical Corporation.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.18(b), by such Lender’s or the Issuing Bank’s
parent corporation, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

 

5



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Swingline Commitment.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is the subject of a Lien granted pursuant to a Loan
Document to the Administrative Agent for the benefit of the Lenders to secure
the whole or any part of the Obligations or any Guarantee thereof, and shall
include, without limitation, all casualty insurance proceeds and condemnation
awards with respect to any of the foregoing.

“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).

“Compliance Certificate” shall mean a certificate from the principal executive
officer and the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).

“Consolidated EBITDA” shall mean, for the Borrower and its Restricted
Subsidiaries for any period, an amount equal to the sum of (i) Consolidated Net
Income for such period plus (ii) to the extent deducted in determining
Consolidated Net Income for such period, (A) Consolidated Interest Expense,
(B) income tax expense determined on a consolidated basis in accordance with
GAAP, (C) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, and (D) other non-cash items (other than any such non-cash
item to the extent it represents an accrual of or reserve for cash expenditures
in any future period), less (E) other non-cash items added in the calculation of
Consolidated Net Income (other than any such non-cash item to the extent it will
result in the receipt of cash payments in any future period); provided
Consolidated Interest Expense, income tax expense, deprecation and amortization
and non-cash charges of any person in which Borrower or any of its Restricted
Subsidiaries has a joint interest, may not be added back except to the extent of
the amount of such items which were included in Consolidated Net Income.

“Consolidated Fixed Charges” shall mean, for the Borrower and its Restricted
Subsidiaries for any period, the sum (without duplication) of (i) Consolidated
Interest Expense for such period, (ii) scheduled principal payments made on
Consolidated Total Debt during such period, (iii) Restricted Payments paid
during such period and the amount paid by the Borrower and its Restricted
Subsidiaries in cash on account of Capital Expenditures for such period.

“Consolidated Interest Expense” shall mean, for the Borrower and its Restricted
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period

 

6



--------------------------------------------------------------------------------

(whether or not actually paid during such period) plus (ii) the net amount
payable (or minus the net amount receivable) with respect to Hedging
Transactions during such period (whether or not actually paid or received during
such period).

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of Borrower and its Restricted Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP;
provided that there shall be excluded (i) the income (or loss) of any Person in
which any other Person (other than Borrower or any of its wholly-owned Domestic
Restricted Subsidiaries) has a joint interest, except to the extent of the
amount of dividends or other distributions actually paid to Borrower or any of
its Restricted Subsidiaries by such Person during such period, (ii) the income
(or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of Borrower or is merged into or consolidated with the Borrower or
any Restricted Subsidiary on the date that such Person’s assets are acquired by
the Borrower or any Restricted Subsidiary, (iii) the income of any Subsidiary of
the Borrower to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement (other than
the Agreement), instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (iv) any after-tax gains
or losses attributable to asset sales or returned surplus assets of any pension
plan, and (v) (to the extent not included in clauses (i) through (iv) above) any
net extraordinary gains or net non-cash extraordinary losses.

“Consolidated Net Worth” shall mean, as of any date, the sum of the Capital
Stock and additional paid-in capital plus retained earnings (or minus
accumulated deficits) of Borrower and its Restricted Subsidiaries on a
consolidated basis determined in conformity with GAAP.

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Restricted Subsidiaries measured on a consolidated basis as of
such date, but excluding Indebtedness of the type described in subsection
(xi) of the definition thereto.

“Continuing Members” means, any member of the governing body of the Borrower who
(i) was a member of such governing body on the Closing Date or (ii) was
nominated for election or elected to such governing body with the affirmative
vote of a majority of the members who were either members of such governing body
on the Closing Date or whose nomination or election was previously so approved.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Control Account Agreements” shall mean each tri-party agreement by and among a
Loan Party, the Administrative Agent and a depository bank or securities
intermediary at which such Loan Party maintains a deposit account, Blocked
Account or investment account, granting “control” over such deposit accounts and
investment accounts to the Administrative Agent in a manner that perfects the
Lien of the Administrative Agent under the UCC.

 

7



--------------------------------------------------------------------------------

“Copyright” shall have the meaning assigned to such term in the Security
Agreement.

“Copyright Security Agreements” shall mean, collectively, the Copyright Security
Agreements executed from time to time by the Loan Parties owning Copyrights or
licenses of Copyrights in favor of the Administrative Agent, on behalf of itself
and Lenders.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Subsidiary” shall mean any Subsidiary other than a Foreign Subsidiary.

“Domestic Restricted Subsidiary” shall mean any Domestic Subsidiary which is a
Restricted Subsidiary.

“Environmental Indemnity” shall mean that certain Amended and Restated
Environmental Indemnity Agreement, dated as of the date hereof, executed by the
Borrower and all Loan Parties with Real Estate required to be pledged to the
Administrative Agent pursuant to Mortgages.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

8



--------------------------------------------------------------------------------

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Borrower or any
ERISA Affiliate of any notice from a plan sponsor of any Multiemployer Plan of
any notice concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
 1/100th of 1%) in effect on any day to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate pursuant to regulations issued by
the Board of Governors of the Federal Reserve System (or any Governmental
Authority succeeding to any of its principal functions) with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities” under
Regulation D). Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D. The Eurodollar Reserve Percentage shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Event of Default” shall have the meaning provided in Article VIII.

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) taxes imposed on (or
measured by) its net income or profits (including franchise taxes imposed in
lieu thereof) by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its Applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which any Lender is
located, (c) any tax that is imposed on amounts payable to such recipient at the
time such recipient becomes a party to this Agreement, (d) any withholding tax
imposed by the United States of America that (i) is imposed on amounts payable
to such recipient at any time that such recipient designates a new lending
office, other than taxes

 

9



--------------------------------------------------------------------------------

that have accrued prior to the designation of such lending office that are
otherwise not Excluded Taxes, or (ii) is attributable to such recipient’s
failure to comply with Section 2.20 (e) and (e) taxes imposed by any
jurisdiction solely as a result of one or more present or former connections
between such recipient and such jurisdiction (other than any such connection
arising solely from such recipient’s having executed, delivered, or performed
its obligations or received a payment under or enforced, any of the Loan
Documents).

“Existing Credit Agreement” shall have the meaning provided in the recitals.

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.22.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next  1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next  1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letter” shall mean that certain fee letter, dated as of December 1, 2006,
executed by SunTrust Capital Markets, Inc. and SunTrust Bank and accepted by the
Borrower.

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

“Fiscal Year” shall mean any fiscal year of the Borrower.

“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated EBITDA to (b) Consolidated Fixed Charges, in each case measured
for the four consecutive Fiscal Quarters ending on or immediately prior to such
date.

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

“Foreign Plan” shall mean any employee benefit plan maintained by the Borrower
or any of its Subsidiaries that is mandated or governed by any law, rule or
regulation of any Government Authority other than the United States of America,
any state thereof or any other political subdivision thereof.

“Foreign Pledge Agreement” means each pledge agreement or similar instrument
governed by the laws of a country other than the United States, executed from
time to time by Borrower or any of its Domestic Subsidiaries that owns Capital
Stock of one or more Foreign Subsidiaries organized in such country, in form and
substance satisfactory to Administrative Agent, as such Foreign Pledge Agreement
may be amended, restated, supplemented or otherwise modified in connection with
this Agreement or from time to time thereafter.

 

10



--------------------------------------------------------------------------------

“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states of the United States or the
District of Columbia.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign

 

11



--------------------------------------------------------------------------------

exchange transaction, cap transaction, floor transaction, collateral
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(g), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above,
(viii) all Indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any common stock of such
Person, (x) Off-Balance Sheet Liabilities and (xi) all Hedging Obligations. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Information Memorandum” shall mean the Confidential Information Memorandum
dated December, 2006 relating to the Borrower and the transactions contemplated
by this Agreement and the other Loan Documents.

“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and
(ii) any Eurodollar Borrowing, a period of one, two, three or six months;
provided, that:

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

 

12



--------------------------------------------------------------------------------

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

(iv) no Interest Period may extend beyond the Revolving Commitment Termination
Date.

“Investco” means NewMarket Investment Co., a Virginia corporation.

“Issuing Bank” shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.22.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $50,000,000.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.23.

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment and the Existing Letters of Credit.

“Leverage Ratio” shall mean, as of any date, the ratio of (i) the sum of
(A) Consolidated Total Debt as of such date minus (B) all Real Estate Escrow
Amounts as of such date to (ii) Consolidated EBITDA for the four consecutive
Fiscal Quarters ending on or immediately prior to such date.

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is

 

13



--------------------------------------------------------------------------------

unavailable for any reason at such time, the rate which appears on the Reuters
Screen ISDA Page as of such date and such time; provided, that if the
Administrative Agent determines that the relevant foregoing sources are
unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest  1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two
(2) Business Days preceding the first day of such Interest Period by leading
banks in the London interbank market as of 10:00 a.m. (New York time) for
delivery on the first day of such Interest Period, for the number of days
comprised therein and in an amount comparable to the amount of the Eurodollar
Loan of the Administrative Agent.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the LC Documents, the Fee Letter, the Subsidiary Guaranty Agreement, the
Security Documents, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates, all landlord waivers and
consents, bailee agreements and any and all other instruments, agreements,
documents and writings executed in connection with any of the foregoing.

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related (i) a
material adverse effect upon the business, operations, properties, assets or
condition (financial or otherwise) of Borrower and its Restricted Subsidiaries
taken as a whole or (ii) the material impairment of the ability of Borrower and
any of its Restricted Subsidiaries taken as a whole to perform, or of
Administrative Agent or Lenders to enforce, the Obligations.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Restricted Subsidiaries, individually or in an aggregate principal amount
exceeding $5,000,000 individually or $10,000,000 in the aggregate. For purposes
of determining the amount of attributed Indebtedness from Hedging Obligations,
the “principal amount” of any Hedging Obligations at any time shall be the Net
Mark-to-Market Exposure of such Hedging Obligations.

 

14



--------------------------------------------------------------------------------

“Material Restricted Subsidiary” shall mean any Restricted Subsidiary having:
(a) assets in an amount greater than $25,000; or (b) revenues or net income in
an amount greater than $25,000.

“Mortgaged Properties” shall mean, collectively, the Real Estate subject to the
Mortgages.

“Mortgages” shall mean each of the mortgages, leasehold mortgages, deeds of
trust, leasehold deeds of trust, deeds to secure debt, leasehold deeds to secure
debt or other real estate security documents delivered by any Loan Party to
Administrative Agent, all in form and substance satisfactory to Administrative
Agent.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

“Non-Recourse Debt” means Indebtedness:

(1) as to which neither the Borrower nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (b) is directly or indirectly
liable as a guarantor or otherwise (except as an obligor under customary
indemnification obligations (including those arising under contractual
arrangements) and other similar arrangements), or (c) constitutes the lender;

(2) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Borrower or any of its Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment of the
Indebtedness to be accelerated or payable prior to its stated maturity; and

(3) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Borrower or any of its
Restricted Subsidiaries (other than equity interests of an Unrestricted
Subsidiary).

“Notes” shall mean, collectively, the Revolving Notes and the Swingline Note.

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

 

15



--------------------------------------------------------------------------------

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.6(b).

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender (including the Swingline Lender) pursuant
to or in connection with this Agreement or any other Loan Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, and all
Hedging Obligations owed to the Administrative Agent, any Lender or any of their
Affiliates incurred in order to limit interest rate or fee fluctuation with
respect to the Loans and Letters of Credit, and all obligations and liabilities
incurred in connection with collecting and enforcing the foregoing, together
with all renewals, extensions, modifications or refinancings thereof.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

“Original Closing Date” shall mean April 30, 2003.

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise similarly with respect to, this Agreement or any other Loan
Document in each case that becomes effective after the date hereof.

“Participant” shall have the meaning set forth in Section 10.4(d).

 

16



--------------------------------------------------------------------------------

“Patent” shall have the meaning assigned to such term in the Security Agreement.

“Patent Security Agreements” shall mean, collectively, the Patent Security
Agreements executed from time to time by the Loan Parties owning Patents or
licenses of Patents in favor of the Administrative Agent, on behalf of itself
and Lenders.

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Perfection Certificate” shall have the meaning assigned to such term in the
Security Agreement.

“Permitted Encumbrances” shall mean:

(i) Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves are being maintained in accordance with GAAP;

(ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and similar Liens arising by operation of law in the ordinary course
of business for amounts not yet due or which are being contested in good faith
by appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

(iii) pledges and deposits made in the ordinary course of business securing
statutory obligations under workers’ compensation, unemployment insurance and
other social security laws or regulations (excluding Liens under ERISA);

(iv) any (a) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (b) Lien or restriction that the interest or title
of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;

(v) Liens arising from filing UCC financing statements relating solely to
(a) leases not prohibited by this Agreement and (b) consignments and/or
bailments;

(vi) Liens and deposits in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

17



--------------------------------------------------------------------------------

(vii) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(viii) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

(ix) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where Borrower or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business;

(x) easements, reciprocal easements, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower and its
Subsidiaries taken as a whole; and

(xi) licenses (with respect to Intellectual Property and other property), leases
or subleases granted to third parties and not interfering in any material
respect with the ordinary conduct of the business of Borrower or its Restricted
Subsidiaries or resulting in a material diminution in the value of any
Collateral;

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” shall mean:

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;

(iii) certificates of deposit, bankers’ acceptances, overnight bank deposits and
eurodollar time deposits maturing within 180 days of the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States or any state thereof which has a
combined capital and surplus of not less than $500,000,000;

 

18



--------------------------------------------------------------------------------

(iv) fully collateralized repurchase obligations with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and

(v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA and any
Foreign Plan.

“Pledge Agreements” shall mean the Borrower Pledge Agreement and the Foreign
Pledge Agreements and all other pledge agreements, share charges and similar
instruments executed by a Loan Party in connection herewith prior to, on or
after the Closing Date.

“Pro Rata Share” shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of such Commitments of all Lenders (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders)
and (ii) with respect to all Commitments of any Lender at any time, the
numerator of which shall be the sum of such Lender’s Revolving Commitment (or if
such Revolving Commitments have been terminated or expired or the Loans have
been declared to be due and payable, such Lender’s Revolving Credit Exposure)
and the denominator of which shall be the sum of all Lenders’ Revolving
Commitments (or if such Revolving Commitments have been terminated or expired or
the Loans have been declared to be due and payable, all Revolving Credit
Exposure of all Lenders funded under such Commitments).

“Real Estate” shall mean all real property owned or leased by the Borrower and
its Subsidiaries.

“Real Estate Documents” shall mean collectively, the Mortgages, the
Environmental Indemnity, and all other documents, instruments, agreements and
certificates executed and delivered by any Loan Party to the Administrative
Agent and the Lenders in connection with the foregoing.

“Real Estate Escrow Amounts” shall mean any cash deposited in an escrow account
in connection with Indebtedness incurred pursuant to Section 7.1(l).

“Real Estate Subsidiaries” shall mean all special-purpose real estate holding
and/or development entities which are Subsidiaries of the Borrower (other than
those formed to

 

19



--------------------------------------------------------------------------------

hold the Borrower’s and its Domestic Restricted Subsidiaries’ headquarters and
research and development facilities) with respect to real estate holding and/or
development activities located in the City of Richmond, Virginia.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the Revolving
Credit Exposure.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the principal financial officer, the
treasurer or a vice president of the Borrower or such other representative of
the Borrower as may be designated in writing by any one of the foregoing with
the consent of the Administrative Agent; and, with respect to the financial
covenants only, the principal financial officer or the treasurer of the
Borrower.

“Restricted Payment” shall have the meaning set forth in Section 7.5.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower or of any
Restricted Subsidiary that is not an Unrestricted Subsidiary.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by

 

20



--------------------------------------------------------------------------------

such Person, in each case as such commitment may subsequently be increased or
deceased pursuant to terms hereof.

“Revolving Commitment Termination Date” shall mean the earliest of
(i) December 21, 2011, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.7 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

“Revolving Note” shall mean a promissory note of the Borrower payable to the
order of a requesting Lender in the principal amount of such Lender’s Revolving
Commitment, in substantially the form of Exhibit A.

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

“Security Agreement” shall mean that certain Amended and Restated Security
Agreement, dated as of the date hereof, executed by the Borrower and the
Subsidiary Loan Parties in favor of the Administrative Agent for the benefit of
the Lenders.

“Security Documents” shall mean, collectively, the Security Agreement, the
Pledge Agreements, any Copyright Security Agreement, any Trademark Security
Agreement, any Patent Security Agreement, the Mortgages, the other Real Estate
Documents, the Control Account Agreements, the Perfection Certificate, and all
other instruments and agreements now or hereafter securing the whole or any part
of the Obligations or any Guarantee thereof, all UCC financing statements,
fixture filings, stock powers, and all other documents, instruments, agreements
and certificates executed and delivered by any Loan Party to the Administrative
Agent and the Lenders in connection with the foregoing.

“Senior Note Documents” means the Senior Notes, the Senior Note Indenture, the
Senior Note Guaranty and each other document executed in connection with the
Senior Notes, as each such document may be amended, restated, supplemented or
otherwise modified from time to time thereafter.

“Senior Note Guaranty” means any guaranty executed and delivered pursuant to the
Senior Note Indenture.

“Senior Note Indenture” means the Indenture entered into by Borrower and the
trustee named therein pursuant to which the Senior Notes are issued, as such
Indenture may be amended, restated, supplemented, extended, renewed, replaced or
otherwise modified from time to time thereafter as permitted under Section 7.1
and Section 7.5.

 

21



--------------------------------------------------------------------------------

“Senior Notes” means Borrower’s $150,000,000 in aggregate principal amount of
7 1/8% Senior Notes due December 15, 2016, issued pursuant to the Senior Note
Indenture, as such Notes may be amended, restated, supplemented, extended,
renewed, replaced or otherwise modified from time to time thereafter as
permitted under Section 7.1 and Section 7.5.

“Solvent” means with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Specified Hedge Provider” shall mean each party to a Hedging Transaction
incurred to limit interest rate or fee fluctuation with respect to the Loans and
Letters of Credit if at the date of entering into such Hedging Transaction such
person was a Lender or an Affiliate of a Lender and such person executes and
delivers to the Administrative Agent a letter agreement in the form of Exhibit
8.2 pursuant to which such person (i) appoints the Administrative Agent as its
agent under the applicable Loan Documents and (ii) agrees to be bound by the
provisions of Article IX and X of the Credit Agreement.

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.

“Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty Agreement,
dated as of the date hereof and substantially in the form of Exhibit D, made by
certain Subsidiaries of the Borrower in favor of the Administrative Agent for
the benefit of the Lenders.

“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Subsidiary Guaranty Agreement.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.

 

22



--------------------------------------------------------------------------------

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

“Swingline Lender” shall mean SunTrust Bank, or any other Lender that may agree
to make Swingline Loans hereunder.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit B.

“Swingline Rate” shall mean the Base Rate, or such other interest rate (and with
respect to a Swingline Loan that is a Eurodollar Loan, for any Interest Period)
as may be mutually agreed between the Swingline Lender and the Borrower.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Trademark” shall have the meaning assigned to such term in the Security
Agreement.

“Trademark Security Agreements” shall mean, collectively, the Trademark Security
Agreements executed from time to time by the Loan Parties owning Trademarks or
licenses of Trademarks in favor of the Administrative Agent, on behalf of itself
and Lenders.

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“Unasserted Obligations” means, at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for
(i) the principal of and interest on, and fees relating to, any Indebtedness and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under Letters of Credit) in respect of which

 

23



--------------------------------------------------------------------------------

no claim or demand for payment has been made (or, in the case ob Obligations for
indemnification, no notice for indemnification has been issue by the Indemnitee)
at such time.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may, from time to time, be enacted and in effect in the State of New York;
provided, that to the extent that the UCC is used to define any term herein or
in any Loan Document and such term is defined differently in different Articles
or Divisions of the Code, the definition of such term contained in Article or
Division 9 shall govern; provided further, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “Uniform Commercial
Code” or “UCC” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions.

“Unrestricted Subsidiary” means any Real Estate Subsidiary of the Borrower or
Investco, in each case that is designated by the Board of Directors of the
Borrower as an Unrestricted Subsidiary pursuant to a Board Resolution, but only
to the extent that such Subsidiary:

(1) has no Indebtedness other than Non-Recourse Debt;

(2) except as permitted by Section 7.7, is not party to any agreement, contract,
arrangement or understanding with the Borrower or any Restricted Subsidiary of
the Borrower unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to the Borrower or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not affiliates of the Borrower.

(3) is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional equity interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and

(4) it is not guaranteeing or otherwise providing credit support for any
Indebtedness of the Borrower or any of its Restricted Subsidiaries.

Any designation of any Real Estate Subsidiary of the Borrower or Investco as an
Unrestricted Subsidiary will be evidenced to the Lenders by filing with
Administrative Agent a certified copy of the Board Resolution giving effect to
such designation and an officers’ certificate certifying that such designation
complied with the preceding conditions and was permitted by Section 7.5. If at
any time, any Unrestricted Subsidiary would fail to meet the preceding
requirements as an Unrestricted Subsidiary, it will thereafter cease to be an
Unrestricted Subsidiary for all purposes hereunder and any Indebtedness of such
Subsidiary will be deemed to be incurred by a Restricted Subsidiary of the
Borrower as of such date and, if such Indebtedness is not permitted to be
incurred as of such date hereunder, the Borrower will be in

 

24



--------------------------------------------------------------------------------

Default. The Board of Directors of the Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
designation will be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of the Borrower of any outstanding Indebtedness of such Unrestricted
Subsidiary and such designation will only be permitted if (i) such Indebtedness
is permitted hereunder and calculated on a pro forma basis as if such
designation had occurred at the beginning of the four (4) Fiscal Quarter period
then ending and (ii) no Default or Event of Default would be in existence
following such designation.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Swingline Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate
Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also
may be classified and referred to by Class (e.g. “Revolving Borrowing”) or by
Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving
Eurodollar Borrowing”).

Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular

 

25



--------------------------------------------------------------------------------

provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement and (v) all references to a specific time shall be
construed to refer to the time in the city and state of the Administrative
Agent’s principal office, unless otherwise indicated.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1. General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing Bank
agrees to issue Letters of Credit in accordance with Section 2.22, (iii) the
Swingline Lender agrees to make Swingline Loans in accordance with Section 2.4,
and (iv) each Lender agrees to purchase a participation interest in the Letters
of Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided, that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
at any time the Aggregate Revolving Commitment Amount from time to time in
effect.

Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (b) the aggregate Revolving Credit
Exposures of all Lenders exceeding the Aggregate Revolving Commitment Amount.
During the Availability Period, the Borrower shall be entitled to borrow, prepay
and reborrow Revolving Loans in accordance with the terms and conditions of this
Agreement; provided, that the Borrower may not borrow or reborrow should there
exist a Default or Event of Default.

Section 2.3. Procedure for Revolving Borrowings.

The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 (a “Notice of Revolving Borrowing”) (x) prior to
11:00 a.m. (New York time) on the requested date of each Base Rate Borrowing and
(y) prior to 11:00 a.m. (New York time) three (3) Business Days prior to the
requested date of each Eurodollar Borrowing. Each Notice of Revolving Borrowing
shall be irrevocable and shall specify: (i) the aggregate principal amount of
such Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request. The aggregate principal amount of
each Eurodollar Borrowing shall be not less than $5,000,000 or a larger multiple
of $1,000,000, and the aggregate principal amount of each Base Rate Borrowing
shall not be less

 

26



--------------------------------------------------------------------------------

than $1,000,000 or a larger multiple of $100,000; provided, that Base Rate Loans
made pursuant to Section 2.4 or Section 2.22(d) may be made in lesser amounts as
provided therein. At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed four. Promptly following the receipt of a Notice
of Revolving Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.

Section 2.4. Swingline Commitment.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and
(ii) the difference between the Aggregate Revolving Commitment Amount and the
aggregate Revolving Credit Exposures of all Lenders; provided, that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.

(b) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. (New York time) on the requested date of each
Swingline Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and
shall specify: (i) the principal amount of such Swingline Loan, (ii) the date of
such Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Base Rate
the Swingline Rate and shall have an Interest Period (subject to the definition
thereof) as agreed between the Borrower and the Swingline Lender. The aggregate
principal amount of each Swingline Loan shall be not less than $100,000 or a
larger multiple of $50,000, or such other minimum amounts agreed to by the
Swingline Lender and the Borrower. The Swingline Lender will make the proceeds
of each Swingline Loan available to the Borrower in Dollars in immediately
available funds at the account specified by the Borrower in the applicable
Notice of Swingline Borrowing not later than 1:00 p.m. (New York time) on the
requested date of such Swingline Loan.

(c) The Swingline Lender, at any time and from time to time in its sole
discretion (and in any event no less frequently than once per week), may, on
behalf of the Borrower (which hereby irrevocably authorizes and directs the
Swingline Lender to act on its behalf), give a Notice of Revolving Borrowing to
the Administrative Agent requesting the Lenders (including the Swingline Lender)
to make Base Rate Loans in an amount equal to the unpaid principal amount of any
Swingline Loan. Each Lender will make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Swingline Lender in accordance with Section 2.5, which will be used
solely for the repayment of such Swingline Loan.

(d) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing

 

27



--------------------------------------------------------------------------------

provisions, then each Lender (other than the Swingline Lender) shall purchase an
undivided participating interest in such Swingline Loan in an amount equal to
its Pro Rata Share thereof on the date that such Base Rate Borrowing should have
occurred provided that such obligations of each Lender are subject to the
condition that the Swingline Lender believed in good faith that all conditions
under Section 3.02 to the making of the Swingline Loan to be refinanced were
satisfied at the time such Swingline Loan was made. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender. If such Swingline Loan bears interest at a rate
other than the Base Rate, such Swingline Loan shall automatically become a Base
Rate Loan on the effective date of any such participation and interest shall
become payable on demand.

(e) Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.4(c)
or to purchase the participating interests pursuant to Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.

Section 2.5. Funding of Borrowings.

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. (New York time) to the Administrative Agent at the Payment Office;
provided, that the Swingline Loans will be made as set forth in Section 2.4. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. (New York time) one (1) Business Day prior to the date of a
Borrowing in

 

28



--------------------------------------------------------------------------------

which such Lender is to participate that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

Section 2.6. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.6. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing. This Section shall NOT
apply to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section 2.6, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.6
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 10:00 a.m. (New York time) on the
requested date of a conversion into a Base Rate Borrowing and (y) prior to 11:00
a.m. (New York time) three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Continuation/Conversion applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of

 

29



--------------------------------------------------------------------------------

Continuation/Conversion, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing;
and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”. If any
such Notice of Continuation/Conversion requests a Eurodollar Borrowing but does
not specify an Interest Period, the Borrower shall be deemed to have selected an
Interest Period of one month. The principal amount of any resulting Borrowing
shall satisfy the minimum borrowing amount for Eurodollar Borrowings and Base
Rate Borrowings set forth in Section 2.3.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.7. Optional Reduction and Termination of Commitments.

(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.

(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.7 shall be in an amount of at least
$5,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitment Amount
to an amount less than the outstanding Revolving Credit Exposures of all
Lenders. Any such reduction in the Aggregate Revolving Commitment Amount below
the sum of the principal amount of the Swingline Commitment and the LC
Commitment shall result in a proportionate reduction (rounded to the next lowest
integral multiple of $100,000) in the Swingline Commitment and the LC
Commitment.

Section 2.8. Repayment of Loans.

(a) The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.

 

30



--------------------------------------------------------------------------------

(b) The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued and unpaid interest thereon) on the earlier of (i) the
last day of the Interest Period applicable to such Borrowing and (ii) the
Revolving Commitment Termination Date.

Section 2.9. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment of each Lender, (ii) the amount of each
Loan made hereunder by each Lender, the Class and Type thereof and the Interest
Period applicable thereto, (iii) the date of each continuation thereof pursuant
to Section 2.6, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.6, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded absent manifest error;
provided, that the failure or delay of any Lender or the Administrative Agent in
maintaining or making entries into any such record or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans (both
principal and unpaid accrued interest) of such Lender in accordance with the
terms of this Agreement.

(b) At the request of any Lender (including the Swingline Lender) at any time,
the Borrower agrees that it will execute and deliver to such Lender a Revolving
Note and, in the case of the Swingline Lender only, a Swingline Note, payable to
the order of such Lender.

Section 2.10. Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. (New York time)
not less than three (3) Business Days prior to any such prepayment, (ii) in the
case of any prepayment of any Base Rate Borrowing, no later than noon (New York
time) on the date of such prepayment, and (iii) in the case of Swingline
Borrowings, prior to 11:00 a.m. (New York time) on the date of such prepayment.
Each such notice shall be irrevocable and shall specify the proposed date of
such prepayment and the principal amount of each Borrowing or portion thereof to
be prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.13(d); provided, that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.19. Each partial prepayment of any Loan (other than a
Swingline Loan) shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same

 

31



--------------------------------------------------------------------------------

Type pursuant to Section 2.2 or in the case of a Swingline Loan pursuant to
Section 2.4. Each prepayment of a Borrowing shall be applied ratably to the
Loans comprising such Borrowing.

Section 2.11. Intentionally Omitted.

Section 2.12. Mandatory Prepayments. If at any time the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitment Amount, as
reduced pursuant to Section 2.7 or otherwise, the Borrower shall immediately
repay Swingline Loans and Revolving Loans in an amount equal to such excess,
together with all accrued and unpaid interest on such excess amount and any
amounts due under Section 2.19. Each prepayment shall be applied first to the
Swingline Loans to the full extent thereof, second to the Base Rate Loans to the
full extent thereof, and finally to Eurodollar Loans to the full extent thereof.
If after giving effect to prepayment of all Swingline Loans and Revolving Loans,
the Revolving Credit Exposure of all Lenders exceeds the Aggregate Revolving
Commitment Amount, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Bank and the Lenders, an amount in cash equal to such
excess plus any accrued and unpaid fees thereon to be held as collateral for the
LC Exposure. Such account shall be administered in accordance with
Section 2.22(g) hereof.

Section 2.13. Interest on Loans.

(a) The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Loan, plus, in each case,
the Applicable Margin in effect from time to time.

(b) The Borrower shall pay interest on each Swingline Loan at the Swingline Rate
in effect from time to time.

(c) While an Event of Default exists or after acceleration, at the option of the
Required Lenders, the Borrower shall pay interest (“Default Interest”) with
respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Period plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
and all other Obligations hereunder (other than Loans), at the rate in effect
for Base Rate Loans, plus an additional 2% per annum.

(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Commitment Termination Date. Interest on all outstanding
Eurodollar Loans shall be payable on the last day of each Interest Period
applicable thereto, and, in the case of any Eurodollar Loans having an Interest
Period in excess of three months or 90 days, respectively, on each day which
occurs every three months or 90 days, as the case may be, after the initial date
of such Interest Period, and on the Revolving Commitment Termination Date.
Interest on each Swingline Loan shall be payable on the maturity date of such
Loan, which shall be the last day of the Interest Period applicable thereto, and
on the Revolving Commitment Termination Date. Interest on any Loan which is
converted

 

32



--------------------------------------------------------------------------------

into a Loan of another Type or which is repaid or prepaid shall be payable on
the date of such conversion or on the date of any such repayment or prepayment
(on the amount repaid or prepaid) thereof. All Default Interest shall be payable
on demand.

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.14. Fees.

(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I) on the daily amount
of the unused Revolving Commitment of such Lender during the Availability
Period; For purposes of computing commitment fees with respect to the Revolving
Commitments, the Revolving Commitment of each Lender shall be deemed used to the
extent of the outstanding Revolving Loans and LC Exposure, but not Swingline
Exposure, of such Lender.

(c) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including without limitation any LC Exposure that remains outstanding after the
Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its own
account a fronting fee, which shall accrue at the rate of 0.125% per annum on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the Availability Period
(or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Notwithstanding the foregoing, if the Required Lenders
elect to increase the interest rate on the Loans to the Default Interest
pursuant to Section 2.13(c), the rate per annum used to calculate the letter of
credit fee pursuant to clause (i) above shall automatically be increased by an
additional 2% per annum.

(d) The Borrower shall pay to the Administrative Agent, for the ratable benefit
of each Lender, the upfront fee previously agreed upon by the Borrower and the
Administrative Agent, which shall be due and payable on the Closing Date.

(e) Accrued fees under paragraphs (b) and (c) above shall be payable quarterly
in arrears on the last day of each March, June, September and December,
commencing

 

33



--------------------------------------------------------------------------------

on December 31, 2006 and on the Revolving Commitment Termination Date (and if
later, the date the Loans and LC Exposure shall be repaid in their entirety);
provided further, that any such fees accruing after the Revolving Commitment
Termination Date shall be payable on demand.

Section 2.15. Computation of Interest and Fees.

All computations of interest and fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed). Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

Section 2.16. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
to continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Revolving Borrowing for which a Notice of Revolving
Borrowing has previously been given that it elects not to borrow on such date,
then such Revolving Borrowing shall be made as a Base Rate Borrowing.

Section 2.17. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Revolving Borrowing, such Lender’s Revolving Loan
shall be made as a Base Rate Loan as part of the same Revolving Borrowing for
the same Interest Period and if the affected

 

34



--------------------------------------------------------------------------------

Eurodollar Loan is then outstanding, such Loan shall be converted to a Base Rate
Loan either (i) on the last day of the then current Interest Period applicable
to such Eurodollar Loan if such Lender may lawfully continue to maintain such
Loan to such date or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.

Section 2.18. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein;

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of such Lender’s or the Issuing Bank’s
parent corporation) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of such Lender’s or the
Issuing Bank’s parent corporation with respect to capital adequacy) by an amount
deemed by such Lender to be material, then, from time to time, within five
(5) Business Days after receipt by the Borrower of written demand by such Lender
(with a copy thereof to the Administrative Agent), the Borrower shall pay to
such Lender such additional amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation for any
such reduction suffered.

 

35



--------------------------------------------------------------------------------

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s parent corporation, as the case may be, specified in
paragraph (a) or (b) of this Section 2.18 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error. The Borrower shall pay any such Lender or the Issuing Bank, as
the case may be, such amount or amounts within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation provided, that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
under this Section 2.18 for any increased costs or reductions incurred more than
six (6) months prior to the date that such Lender or the Issuing Bank notifies
the Borrower of such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then such six-month period shall be extended to include the period
of such retroactive effect.

Section 2.19. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section 2.19 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

Section 2.20. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.20) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions

 

36



--------------------------------------------------------------------------------

been made, (ii) the Borrower shall make such deductions and (iii) the Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within five (5) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, however,
that such indemnification obligation shall not apply with respect to any such
taxes, interest or penalties imposed solely as a result of the gross negligence
or willful misconduct of the Administrative Agent, such Lender or the Issuing
Bank. A certificate as to the amount of such payment or liability delivered to
the Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on
its own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender or Issuing Bank that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement, shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate,
provided that no Lender or Issuing Bank will be required to provide Borrower
with information that such Lender or Issuing Bank reasonably determines to be
confidential or materially more onerous than the information required by
Internal Revenue Service Form W-8 BEN or W-8 ECI. Without limiting the
generality of the foregoing, each Foreign Lender agrees that it will deliver to
the Administrative Agent and the Borrower (or in the case of a Participant, to
the Lender from which the related participation shall have been purchased), as
appropriate, two (2) duly completed copies of (i) Internal Revenue Service Form
W-8 ECI, or any successor form thereto, certifying that the payments received
from the Borrower hereunder are effectively connected with such Foreign Lender’s
conduct of a trade or business in the United States; or (ii) Internal Revenue
Service Form W-8 BEN, or any successor form thereto, certifying that such
Foreign Lender is entitled to benefits under an income tax treaty to which the
United States is a party which reduces the rate of withholding tax on payments
of interest; or (iii) Internal Revenue Service Form W-8 BEN, or any successor
form prescribed by the Internal Revenue Service, together with a certificate
(A) establishing that the payment to the Foreign Lender qualifies as

 

37



--------------------------------------------------------------------------------

“portfolio interest” exempt from U.S. withholding tax under Code section 871(h)
or 881(c), and (B) stating that (1) the Foreign Lender is not a bank for
purposes of Code section 881(c)(3)(A), or the obligation of the Borrower
hereunder is not, with respect to such Foreign Lender, a loan agreement entered
into in the ordinary course of its trade or business, within the meaning of that
section; (2) the Foreign Lender is not a 10% shareholder of the Borrower within
the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign
Lender is not a controlled foreign corporation that is related to the Borrower
within the meaning of Code section 881(c)(3)(C); or (iv) such other Internal
Revenue Service forms as may be applicable to the Foreign Lender, including
Forms W-8 IMY or W-8 EXP. Each Lender or Issuing Bank shall deliver to the
Borrower and the Administrative Agent such forms on or before the date that it
becomes a party to this Agreement (or in the case of a Participant, on or before
the date such Participant purchases the related participation). In addition,
each Lender or Issuing Bank shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by Lender or Issuing
Bank. Each Lender or Issuing Bank shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the Internal Revenue Service for such
purpose).

(f) In the event the Administrative Agent, any Lender or the Issuing Bank
determines in its sole discretion that it has obtained any refund of Taxes in
respect of which an additional payment amount described in Section 2.20(a), (b),
or (c) was paid, the Administrative Agent, such Lender or Issuing Bank thereupon
shall repay to the Borrower an amount with respect to such refund equal to any
net reduction in Taxes actually obtained by the Administrative Agent, such
Lender or Issuing Bank as is attributable to such refund, net of all
out-of-pocket expenses of the Administrative Agent, such Lender or Issuing Bank
and without interest (other than interest paid by the relevant taxing authority
with respect to such refund)’ provided, however, that the Borrower, upon the
request of the Administrative Agent, such Lender or Issuing Bank, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant taxing authority) to the Administrative
Agent, such Lender or Issuing Bank in the event the Administrative Agent, such
Lender or Issuing Bank is required to repay such refund to such taxing
authority. Nothing in this paragraph shall require the Administrative Agent, any
Lender or Issuing Bank to make available to the Borrower or any Person any tax
returns or other information the Administrative Agent, such Lender or Issuing
Bank deems to be confidential or proprietary.

Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.18, 2.19 or 2.20, or otherwise) prior to
12:00 noon (New York time) on the date when due, in immediately available funds,
free and clear of any defenses, rights of set-off, counterclaim, or withholding
or deduction of taxes. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent at the Payment
Office, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.18, 2.19 and 2.20 and 10.3 shall be made

 

38



--------------------------------------------------------------------------------

directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
that would result in such Lender receiving payment of a greater proportion of
the aggregate amount of its Revolving Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank,

 

39



--------------------------------------------------------------------------------

as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(c) and (d), 2.5(a), 2.21(d), 2.22(d) or (e) or 10.3(d),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

Section 2.22. Letters of Credit.

(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.22(d), agrees to issue, at
the request of the Borrower, Letters of Credit for the account of the Borrower
on the terms and conditions hereinafter set forth; provided, that (i) each
Letter of Credit shall expire on the earlier of (A) the date one year after the
date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$100,000; and (iii) the Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders would
exceed the Aggregate Revolving Commitment Amount. Each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Issuing Bank without recourse a participation in each Letter of Credit equal to
such Lender’s Pro Rata Share of the aggregate amount available to be drawn under
such Letter of Credit (i) on the Closing Date with respect to all Existing
Letters of Credit and (ii) on the date of issuance with respect to all other
Letters of Credit. Each issuance of a Letter of Credit shall be deemed to
utilize the Revolving Commitment of each Lender by an amount equal to the amount
of such participation.

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance (or such
shorter period as may be agreed to by the Issuing Bank) specifying the date
(which shall be a Business Day) such Letter of Credit is to be issued (or
amended, extended or renewed, as the case may be), the expiration date of such
Letter of Credit, the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such

 

40



--------------------------------------------------------------------------------

applications, agreements or instruments and this Agreement, the terms of this
Agreement shall control.

(c) At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit (1) directing the Issuing Bank not to issue the
Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 2.22(a) or that one or more conditions
specified in Article III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.

(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. (New York time) on the Business Day immediately prior
to the date on which such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrower shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided, that
for purposes solely of such Borrowing, the conditions precedent set forth in
Section 3.2 hereof shall not be applicable. The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.5. The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.

(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the

 

41



--------------------------------------------------------------------------------

existence of a Default or an Event of Default or the termination of the
Aggregate Revolving Commitments, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any of its Subsidiaries, (iv) any
breach of this Agreement by the Borrower or any other Lender, (v) any amendment,
renewal or extension of any Letter of Credit or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
On the date that such participation is required to be funded, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participation to the Administrative Agent for the account of the Issuing Bank.
Whenever, at any time after the Issuing Bank has received from any such Lender
the funds for its participation in a LC Disbursement, the Issuing Bank (or the
Administrative Agent on its behalf) receives any payment on account thereof, the
Administrative Agent or the Issuing Bank, as the case may be, will distribute to
such Lender its Pro Rata Share of such payment; provided, that if such payment
is required to be returned for any reason to the Borrower or to a trustee,
receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or the Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
the Issuing Bank to it.

(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraphs (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on demand on such amount from such due date to the date such payment is
made at a rate per annum equal to (i) the Federal Funds Rate until the second
Business Day after such demand and (ii) at the Base Rate at all times
thereafter.

(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Section 8.1. Such deposit shall be held by the
Administrative Agent for the benefit of the Issuing Bank as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Borrower agrees to execute
any documents and/or certificates to effectuate the intent of this paragraph.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and to the extent so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated,
with the consent of the Required Lenders, be applied to satisfy other
obligations of the Borrower under this Agreement and the other Loan Documents.
If the Borrower is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not so

 

42



--------------------------------------------------------------------------------

applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

(h) Promptly following the end of each calendar quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
Fiscal Quarter. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

(v) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or

(vi) The existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to

 

43



--------------------------------------------------------------------------------

excuse the Issuing Bank from liability to the Borrower to the extent of any
actual direct damages (as opposed to special, indirect (including claims for
lost profits or other consequential damages), or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise due care when determining whether drafts or other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree, that in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised due
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(j) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued and subject to applicable laws, performance under
Letters of Credit by the Issuing Bank, its correspondents, and the beneficiaries
thereof will be governed by (i) either (x) the rules of the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued) or (y) the rules of the “Uniform Customs and Practices for
Documentary Credits” (1993 Revision), International Chamber of Commerce
Publication No. 500 (or such later revision as may be published by the
International Chamber of Commerce on any date any Letter of Credit may be
issued) and (ii) to the extent not inconsistent therewith, the governing law of
this Agreement set forth in Section 10.5.

Section 2.23. Increase of Commitments; Additional Lenders.

(a) So long as no Event of Default has occurred and is continuing, from time to
time after the Closing Date, Borrower may, upon at least 30 days’ written notice
to the Administrative Agent (who shall promptly provide a copy of such notice to
each Lender), propose to increase the Aggregate Revolving Commitments by an
amount not to exceed $50,000,000 (the amount of any such increase, the
“Additional Commitment Amount”). Each Lender shall have the right for a period
of 15 days following receipt of such notice, to elect by written notice to the
Borrower and the Administrative Agent to increase its Revolving Commitment by a
principal amount equal to its Pro Rata Share of the Additional Commitment
Amount. No Lender (or any successor thereto) shall have any obligation to
increase its Revolving Commitment or its other obligations under this Agreement
and the other Loan Documents, and any decision by a Lender to increase its
Revolving Commitment shall be made in its sole discretion independently from any
other Lender.

(b) If any Lender shall not elect to increase its Revolving Commitment pursuant
to subsection (a) of this Section 2.23, the Borrower may designate another bank
or other financial institution (which may be, but need not be, one or more of
the existing Lenders) which at the time agrees to, in the case of any such
Person that is an existing Lender, increase its Revolving Commitment and in the
case of any other such Person (an “Additional Lender”),

 

44



--------------------------------------------------------------------------------

become a party to this Agreement; provided, however, that any new bank or
financial institution must be reasonably acceptable to the Administrative Agent,
which acceptance will not be unreasonably withheld or delayed. The sum of the
increases in the Revolving Commitments of the existing Lenders pursuant to this
subsection (b) plus the Revolving Commitments of the Additional Lenders shall
not in the aggregate exceed the unsubscribed amount of the Additional Commitment
Amount.

(c) An increase in the aggregate amount of the Revolving Commitments pursuant to
this Section 2.23 shall become effective upon the receipt by the Administrative
Agent of an supplement or joinder in form and substance satisfactory to the
Administrative Agent executed by the Borrower, by each Additional Lender and by
each other Lender whose Revolving Commitment is to be increased, setting forth
the new Revolving Commitments of such Lenders and setting forth the agreement of
each Additional Lender to become a party to this Agreement and to be bound by
all the terms and provisions hereof, together with Notes evidencing such
increase in the Commitments, and such evidence of appropriate corporate
authorization on the part of the Borrower with respect to the increase in the
Revolving Commitments and such opinions of in-house counsel for the Borrower
with respect to the increase in the Revolving Commitments as the Administrative
Agent may reasonably request.

(d) Upon the acceptance of any such supplement or joinder by the Administrative
Agent, the Aggregate Revolving Commitment Amount shall automatically be
increased by the amount of the Revolving Commitments added through such
supplement or joinder and Schedule II shall automatically be deemed amended to
reflect the Revolving Commitments of all Lenders after giving effect to the
addition of such Revolving Commitments.

(e) Upon any increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.23 that is not pro rata among all Lenders, (x) within
five Business Days, in the case of any Base Rate Loans then outstanding, and at
the end of the then current Interest Period with respect thereto, in the case of
any Eurodollar Loans then outstanding, the Borrower shall prepay such Loans in
their entirety and, to the extent the Borrower elects to do so and subject to
the conditions specified in Article III, the Borrower shall reborrow Loans from
the Lenders in proportion to their respective Revolving Commitments after giving
effect to such increase, until such time as all outstanding Loans are held by
the Lenders in proportion to their respective Commitments after giving effect to
such increase and (y) effective upon such increase, the amount of the
participations held by each Lender in each Letter of Credit then outstanding
shall be adjusted automatically such that, after giving effect to such
adjustments, the Lenders shall hold participations in each such Letter of Credit
in proportion to their respective Revolving Commitments.

Section 2.24. Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not

 

45



--------------------------------------------------------------------------------

otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

Section 2.25. Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.18, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority of the account of any Lender pursuant to Section 2.20, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b) all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender); provided, that (i) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld, provided that no consent of the Administrative Agent shall be required
if such assignee is an existing Lender or the Administrative Agent and (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal amount of all Loans owed to it, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (in the case of
such outstanding principal and accrued interest) and from the Borrower (in the
case of all other amounts) and (iii) in the case of a claim for compensation
under Section 2.18 or payments required to be made pursuant to Section 2.20,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(b) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of Required Lenders is obtained, but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this clause (i) and clause (ii) below being referred to
as a “Non-Consenting Lender”) then the Borrower may, at its sole expense and
effort, upon notice to such Non-Consenting Lenders and the Administrative Agent,
require such Non-Consenting Lenders to assign and delegate, without recourse (in
accordance with and subject to the restrictions set forth in Section 10.4(b))
all their interests, rights and obligations under this Agreement to an assignee
or assignees that shall assume such obligations (which assignee may be another
Lender); provided, that (i) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld, provided that no consent of the Administrative Agent shall be required
if such assignee is an existing Lender or the Administrative Agent, and
(ii) each such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts). A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

46



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1. Conditions To Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2).

(a) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including reimbursement or payment
of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or SunTrust Capital Markets, Inc., as
Arranger.

(b) The Administrative Agent (or its counsel) shall have received the following:

(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

(ii) duly executed Revolving Notes payable to such Lender and the Swingline Note
payable to the Swingline Lender;

(iii) the Subsidiary Guaranty Agreement duly executed by each Domestic
Restricted Subsidiary;

(iv) a certificate of the Secretary or Assistant Secretary of each Loan Party in
the form of Exhibit 3.1(b)(iv), attaching and certifying copies of its bylaws
and of the resolutions of its board of directors, or partnership agreement or
limited liability company agreement, or comparable organizational documents and
authorizations, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Loan Documents to
which it is a party;

(v) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;

(vi) a favorable written opinion of (i) Steven M. Edmonds, general counsel to
the Loan Parties and (ii) Hunton & Williams LLP, special counsel to the Loan
Parties,

 

47



--------------------------------------------------------------------------------

each addressed to the Administrative Agent and each of the Lenders covering such
matters relating to the Loan Parties, the Loan Documents and the transactions
contemplated therein as the Administrative Agent or the Required Lenders shall
reasonably request;

(vii) Intentionally Omitted

(viii) a certificate in the form of Exhibit 3.1(b)(viii), dated the Closing Date
and signed by a Responsible Officer, certifying that (x) no Default or Event of
Default exists, (y) all representations and warranties of each Loan Party set
forth in the Loan Documents are true and correct and (z) since the date of the
financial statements of the Borrower described in Section 4.4, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect;

(ix) certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of each Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;

(x) copies of (A) the internally prepared quarterly financial statements of
Borrower and its Subsidiaries on a consolidated basis for the Fiscal Quarter
ending on September 30, 2006, and (B) the audited consolidated financial
statements for Borrower and its Subsidiaries for the Fiscal Years ended 2003,
2004 and 2005;

(xi) duly executed Security Agreement, together with (A) UCC financing
statements and other applicable documents under the laws of the jurisdictions
with respect to the perfection of the Liens granted under the Security
Agreement, as requested by the Administrative Agent in order to perfect such
Liens, duly executed by the Borrower and the Subsidiary Loan Parties, (B) copies
of favorable UCC search reports in all necessary or appropriate jurisdictions
and under all legal names of the Borrower and the Subsidiary Loan Parties
requested by the Lenders, indicating that there are no prior Liens on any of the
Collateral other than Liens in favor of the Administrative Agent and Permitted
Encumbrances and (C) a Perfection Certificate duly completed and executed by the
Borrower;

(xii) duly executed Control Account Agreements with each bank (other than
SunTrust Bank) that maintains deposit accounts and Blocked Accounts with average
deposits in excess of $2,000,000 in the aggregate and each securities
intermediary that maintains investment accounts, on behalf of any Loan Party on
the Closing Date;

(xiii) the duly executed Pledge Agreements or assignments and amendments (in
form and substance satisfactory to Administrative Agent) to Pledge Agreements
executed

 

48



--------------------------------------------------------------------------------

in connection with the Existing Credit Agreement, together with (A) original
stock certificates evidencing the issued and outstanding shares of capital stock
pledged to the Administrative Agent to the Pledge Agreement, (B) stock powers or
other appropriate instruments of transfer executed in blank and (C) all pledged
notes; and

(xiv) certificates of insurance, in form and detail acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) covering any of the tangible insurable Collateral maintained by
the Loan Parties, in each case naming the Administrative Agent as loss payee
(with respect to the Pasadena and Sauget plants, the Richmond, Virginia
headquarters and the Borrower’s and its Domestic Restricted Subsidiaries’
research and development facilities) or additional insured, as the case may be,
together with a lender’s loss payable endorsement in form and substance
satisfactory to the Administrative Agent.

Section 3.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions:

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties shall continue to be true and
correct in all material respects on and as of that funding date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date; provided,
that, if a representation and warranty is qualified as to materiality, with
respect to such representation and warranty the materiality qualifier set forth
above shall be disregarded for purposes of this condition;

(c) the Borrower shall have delivered the required Notice of Borrowing; and

(d) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 3.2.

Section 3.3. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and,

 

49



--------------------------------------------------------------------------------

except for the Notes, in sufficient counterparts or copies for each of the
Lenders and shall be in form and substance satisfactory in all respects to the
Administrative Agent.

Section 3.4. Effect of Amendment and Restatement. Upon this Agreement becoming
effective pursuant to Section 3.1, from and after the Closing Date: all terms
and conditions of the Existing Credit Agreement and any other “Loan Document” as
defined therein, as amended and restated by this Agreement and the other Loan
Documents being executed and delivered on the Closing Date, shall be and remain
in full force and effect, as so amended and restated, and shall constitute the
legal, valid, binding and enforceable obligations of the Credit Parties party
thereto to Lenders and Administrative Agent; (a) the terms and conditions of the
Existing Credit Agreement shall be amended and restated as set forth herein and,
as so amended and restated, shall be amended and restated in their entirety, but
shall be amended and restated only with respect to the rights, duties and
obligations among Borrower, Lenders and Administrative Agent accruing from and
after the Closing Date; (b) this Agreement shall not in any way release or
impair the rights, duties, Obligations or Liens created pursuant to the Existing
Credit Agreement or any other Loan Document or affect the relative priorities
thereof, in each case to the extent in force and effect thereunder as of the
Closing Date, except as modified hereby or by documents, instruments and
agreements executed and delivered in connection herewith, and all of such
rights, duties, Obligations and Liens are assumed, ratified and affirmed by the
Borrower; (c) all indemnification obligations of the Loan Parties under the
Existing Credit Agreement and any other Loan Documents shall survive the
execution and delivery of this Agreement and shall continue in full force and
effect for the benefit of Lenders, Administrative Agent, and any other Person
indemnified under the Existing Credit Agreement or any other Loan Document at
any time prior to the Closing Date; (d) the Obligations incurred under the
Existing Credit Agreement shall, to the extent outstanding on the Closing Date,
continue outstanding under this Agreement and shall not be deemed to be paid,
released, discharged, extinguished or otherwise satisfied by the execution of
this Agreement, and this Agreement shall not constitute a refinancing,
substitution or novation of such Obligations or any of the other rights, duties
and obligations of the parties hereunder; (e) the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of Lenders or Administrative Agent under the Existing Credit
Agreement, nor constitute a waiver of any covenant, agreement or obligation
under the Existing Credit Agreement, except to the extent that any such
covenant, agreement or obligation is no longer set forth herein or is modified
hereby; (f) any and all references in the Loan Documents to the Existing Credit
Agreement shall, without further action of the parties, be deemed a reference to
the Existing Credit Agreement, as amended and restated by this Agreement, and as
this Agreement shall be further amended or amended and restated from time to
time hereafter and (g) any and all references in the Loan Documents to the
“Closing Date” shall, without further action of the parties, be deemed a
reference to the Original Closing Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Section 4.1. Existence; Power. The Borrower and each of its Restricted
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member,
action. This Agreement has been duly executed and delivered by the Borrower, and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Restricted Subsidiaries or any judgment, order or ruling of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, material agreement or other material instrument binding on
the Borrower or any of its Restricted Subsidiaries or any of its assets or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Restricted Subsidiaries and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Restricted
Subsidiaries, except Liens (if any) created under the Loan Documents.

Section 4.4. Financial Statements. The Borrower has furnished to each Lender
(i) the audited consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2005 and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended prepared by
Pricewaterhouse Coopers LLP and (ii) the unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as of September 30, 2006, and the related
unaudited consolidated statements of income and cash flows for the Fiscal
Quarter and year-to-date period then ending, certified by a Responsible Officer.
Such financial statements fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as of such
dates and the consolidated results of operations for such periods in conformity
with GAAP consistently applied, subject to year end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii).
Since December 31, 2005, there have been no changes with respect to the Borrower
and its Subsidiaries which have had or could reasonably be expected to have,
singly or in the aggregate, a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

Section 4.5. Litigation and Environmental Matters.

(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of a
Responsible Officer of the Borrower, threatened against or affecting the
Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or
(ii) which in any manner draws into question the validity or enforceability of
this Agreement or any other Loan Document.

(b) Except as set forth on Schedule 4.5, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability, in each
case which could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

Section 4.6. Compliance with Laws and Agreements. Except where non-compliance,
either singly or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, the Borrower and each Restricted Subsidiary is in
compliance with (a) all Requirements of Law and all judgments, decrees and
orders of any Governmental Authority and (b) all indentures, agreements or other
instruments binding upon it or its properties,.

Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended or (b) otherwise subject to any other
regulatory scheme limiting its ability to incur debt or requiring any approval
or consent from or registration or filing with, any Governmental Authority in
connection therewith.

Section 4.8. Taxes. The Borrower and its Restricted Subsidiaries and each other
Person for whose taxes the Borrower or any Restricted Subsidiary could become
liable have timely (taking into account valid extensions of the time for filing)
filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
are currently being contested in good faith by appropriate proceedings and for
which the Borrower or such Restricted Subsidiary, as the case may be, has set
aside on its books adequate reserves in accordance with GAAP. The charges,
accruals and reserves on the books of the Borrower and its Restricted
Subsidiaries in respect of such taxes are adequate, and no tax liabilities that
could be materially in excess of the amount so provided are anticipated.

Section 4.9. Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U of the Board of

 

52



--------------------------------------------------------------------------------

Governors of the Federal Reserve System as now and from time to time hereafter
in effect or for any purpose that violates the provisions of the Regulation U.
Neither the Borrower nor its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying “margin stock.”

Section 4.10. ERISA.

(a) No ERISA Event or similar events in respect of any Foreign Plans has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events and similar events in respect of any Foreign Plans for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans, in each case by an
amount in excess of $30,000,000 (excluding any benefit obligations that cannot
be funded under applicable law).

(b) As of the date hereof, the Borrower and its Subsidiaries have made full
payment when due of all required contributions to any Foreign Plan, except where
such failure to make full payment has not resulted in and could not reasonably
be expected to result in a Material Adverse Effect.

Section 4.11. Ownership of Property.

(a) Borrower and its Restricted Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 (or the most recent financial statements delivered pursuant to
Section 5.1(a)) or purported to have been acquired by any Loan Party after said
date (except as sold or otherwise disposed of in the ordinary course of business
or as otherwise permitted by Section 7.6 of this Agreement), in each case free
and clear of Liens prohibited by this Agreement. All leases that individually or
in the aggregate are material to the business or operations of the Borrower and
its Restricted Subsidiaries are valid and subsisting and are in full force.

(b) Borrower and its Restricted Subsidiaries owns, or is licensed, or otherwise
has the right, to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and the use
thereof by the Borrower and its Restricted Subsidiaries does not infringe in any
material respect on the rights of any other Person, except, in each case, where
the failure to so own, license or have the right to use or such infringement
could reasonably be expected to have a Material Adverse Effect.

(c) The properties of the Loan Parties are insured with financially sound and
reputable insurance companies which are not Affiliates of the Borrower, in such
amounts with such deductibles and covering such risks as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the Borrower or any applicable Loan Party operates.

 

53



--------------------------------------------------------------------------------

Section 4.12. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which any Loan
Party is subject, and all other matters known to any of them (other than matters
of a general economic nature), that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Information Memorandum nor any of the reports (including without limitation all
reports that the Borrower is required to file with the Securities and Exchange
Commission), financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation or syndication of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by any other information so furnished) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, taken as a whole, in light of the circumstances under which they were
made, not misleading. All projections from time to time delivered on or prior to
the Closing Date or hereunder are or will be based upon the estimates and
assumptions stated therein, all of which the Borrower believed at the time of
delivery to be reasonable and fair in light of current conditions and current
facts known to the Responsible Officers of the Borrower as of such delivery
date, and reflect the Borrower’s good faith and reasonable estimates of the
future financial performance of Borrower and of the other information projected
therein for the period set forth therein. Such projections are not a guaranty of
future performance and actual results may differ from those set forth in such
projections.

Section 4.13. Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Restricted
Subsidiaries, or, to the knowledge of a Responsible Officer of the Borrower,
threatened against or affecting the Borrower or any of its Restricted
Subsidiaries, and no significant unfair labor practice, charges or grievances
are pending against the Borrower or any of its Restricted Subsidiaries, or to
the knowledge of a Responsible Officer of the Borrower threatened against any of
them before any Governmental Authority. All payments due from the Borrower or
any of its Restricted Subsidiaries pursuant to the provisions of any collective
bargaining agreement have been paid or accrued as a liability on the books of
the Borrower or any such Restricted Subsidiary, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the Borrower in, the jurisdiction of incorporation or organization
of, and the type of, each Subsidiary and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the Closing Date.

Section 4.15. Solvency. After giving effect to the execution and delivery of the
Loan Documents, the making of the Loans under this Agreement, the Borrower, and
the Borrower and its Restricted Subsidiaries, on a consolidated basis, are on
the Closing Date (after taking into account all rights of contribution and
indemnity arising under the Loan Documents or otherwise) Solvent.

Section 4.16. OFAC. No Loan Party (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated

 

54



--------------------------------------------------------------------------------

with any such person in any manner violative of Section 2, or (iii) is a person
on the list of Specially Designated Nationals and Blocked Persons or subject to
the limitations or prohibitions under any other U.S. Department of Treasury’s
Office of Foreign Assets Control regulation or executive order.

Section 4.17. Patriot Act. Each Loan Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

Section 4.18. Security Documents.

(a) The Pledge Agreements are effective to create in favor of the Administrative
Agent, for the ratable benefit of the Lenders, a legal, valid and enforceable
security interest in the Collateral (as defined in the Pledge Agreements) and,
when such Collateral is delivered to the Administrative Agent, the Pledge
Agreements shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the pledgor thereunder in such Collateral, in
each case prior and superior in right to any other Person.

(b) (i) The Security Agreement is effective to create in favor of the
Administrative Agent, for the ratable benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) and, (ii) when financing statements in appropriate form are filed in
the offices specified on Schedule 2 to the Perfection Certificate, the Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in such Collateral
(other than the Intellectual Property (as defined in the Security Agreement)) in
which a security interest can be perfected by filing, in each case prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 7.2.

(c) When the filings in clause (b)(ii) above are made and when the Patent
Security Agreement and Trademark Security Agreement filed in the United States
Patent and Trademark Office and the Copyright Security Agreement is filed in the
United States Copyright Office, the Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Intellectual Property (as defined in the U.S. Security
Agreement) in which a security interest may be perfected by filing, recording or
registering a security agreement, financing statement or analogous document in
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, in each case prior and superior in right to any other
Person.

(d) Any Amendment to Mortgage, when duly executed and delivered by the relevant
Loan Party, will be effective to create, subject to the exceptions listed in
each title

 

55



--------------------------------------------------------------------------------

insurance policy covering such Mortgage, in favor of the Administrative Agent,
for the ratable benefit of the Lenders, a legal, valid and enforceable Lien on
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Properties thereunder and the proceeds thereof, and when the Mortgages
constitute a Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Mortgaged Properties and the proceeds thereof, in each
case prior and superior in right to any other Person, other than with respect to
the rights of Persons pursuant to Liens expressly permitted by Section 7.2.

(e) No Mortgage encumbers improved real property that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation (other than Unasserted Obligations) remains unpaid
or outstanding:

Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of Borrower, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and reported on by
Pricewaterhouse Coopers LLP or other independent public accountants of
nationally recognized standing (without a “going concern” or like qualification,
exception or explanation and without any qualification or exception as to scope
of such audit) to the effect that such financial statements present fairly in
all material respects the financial condition and the results of operations of
the Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis
in accordance with GAAP and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards;

(b) as soon as available and in any event within 45 days after the end of each
Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter and the
related unaudited consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter (subject to changes resulting from audit
and normal year-end adjustment) and the corresponding portion of Borrower’s
previous Fiscal Year;

 

56



--------------------------------------------------------------------------------

(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the chief
executive officer and the principal financial officer of the Borrower;

(d) concurrently with the delivery of the financial statements referred to in
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained any knowledge during the
course of their examination of such financial statements of any Default or Event
of Default (which certificate may be limited to the extent required by
accounting rules or guidelines);

(e) concurrently with the delivery of the financial statements referred to in
clause (b) above for second and fourth Fiscal Quarters of each year, a
certificate of the principal financial officer or the general counsel of
Borrower detailing (i) any change in (A) any Loan Party’s chief executive office
or (B) any office in which it maintains books or records relating to Collateral
owned by it in excess of $1,000,000 or any office or facility at which
Collateral in excess of $1,000,000 owned by it is located, (ii) any change in
any Loan Party’s federal taxpayer identification number or organizational number
and (iii) the Borrower’s or any Guarantor’s acquisition of any material
Intellectual Property during such preceding two Fiscal Quarter period;

(f) promptly after the same become publicly available, copies of all regular and
periodic reports and all registration statements (other than on Form S-8 or a
similar form) prospectuses and press releases filed with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all
functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
and

(g) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Restricted Subsidiary as the Administrative Agent or any Lender
may reasonably request.

So long as the Borrower is required to file periodic reports under Section 13(a)
or Section 15(d) of the Securities Exchange Act of 1934, as amended, Borrower
may satisfy its obligation to deliver the financial statements referred to in
clauses (a) and (b) and (f) above by delivering such documents by electronic
mail to such e-mail addresses as the Administrative Agent and Lenders shall have
provided to Borrower from time to time or otherwise making such documents
available via the Borrower’s web site.

Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Responsible Officer of the Borrower, affecting the Borrower or any Restricted
Subsidiary which, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

 

57



--------------------------------------------------------------------------------

(c) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

(d) the occurrence of any ERISA Event or similar event under any Foreign Plan
that alone, or together with any other ERISA Events or similar events under any
Foreign Plan that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000;

(e) the occurrence of any event of default, or the receipt by Borrower or any of
its Subsidiaries of any written notice of an alleged event of default, respect
of any Material Indebtedness of the Borrower or any of its Restricted
Subsidiaries;

(f) any levy of an attachment, execution or other process against any of the
property or assets, real or personal, of the Borrower or any of its Restricted
Subsidiaries, which property and assets in the aggregate have a book or market
value in excess of $5,000,000;

(g) any loss, damage, or destruction to the Collateral in the amount of
$5,000,000 or more, either individually or in the aggregate, whether or not
covered by insurance;

(h) any change (i) in any Loan Party’s legal name or (ii) in any Loan Party’s
jurisdiction of organization, in each case within thirty (30) days thereafter;
and

(i) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3. Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business and will continue to engage in the same business as presently conducted
or such other businesses that are reasonably related thereto; provided, that
nothing in this Section 5.3 shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.3 or asset sale permitted
by Section 7.6; provided, further that neither the Borrower nor any Restricted
Subsidiary shall be required to preserve any such rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names if the
governing body of the Borrower or such Restricted Subsidiary should determine
that the preservation thereof is no longer desirable in the conduct of the
Borrower’s or such Restricted Subsidiary’s business.

 

58



--------------------------------------------------------------------------------

Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause each
of its Restricted Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.5. Payment of Obligations. The Borrower will, and will cause each of
its Restricted Subsidiaries to, pay and discharge at or before maturity, all of
its obligations and liabilities (including without limitation all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

Section 5.6. Books and Records. The Borrower will, and will cause each of its
Restricted Subsidiaries to, keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of Borrower in conformity with GAAP.

Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will cause each
of its Restricted Subsidiaries to, permit any representative of the
Administrative Agent or any Lender, to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants (provided that, if no Event of
Default has occurred and is continuing, Borrower may, if it chooses, be present
and participate in any such discussions), all at such reasonable times during
normal business hours and as often as the Administrative Agent or any Lender may
reasonably request after reasonable prior notice to the Borrower; provided,
however, if an Event of Default has occurred and is continuing, no prior notice
shall be required.

Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable insurance companies (i) insurance with respect to its properties and
business, and the properties and business of its Restricted Subsidiaries,
against such casualties and contingencies and of such types and in such amounts
as is customary in the case of similar businesses operating in the same or
similar locations and (b) all insurance required to be maintained pursuant to
the Security Documents, and will, upon request of the Administrative Agent,
furnish to each Lender at reasonable intervals (but no more often than annually
unless an Event of Default has occurred and is continuing) a certificate of a
Responsible Officer of Borrower setting forth the nature and extent of all
insurance maintained by Borrower and its Restricted Subsidiaries in accordance
with this Section, and (c) at all times shall name the Administrative Agent as
additional insured on all liability insurance policies of the Borrower and its
Restricted Subsidiaries and as loss payee (pursuant to the loss payee
endorsement approved by the

 

59



--------------------------------------------------------------------------------

Administrative Agent) on all casualty and property insurance policies of the
Borrower and its Restricted Subsidiaries.

Section 5.9. Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of all Loans to finance working capital needs and for other general
corporate purposes of the Borrower and its Restricted Subsidiaries, including
acquisitions. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X. All Letters of Credit will be used for general corporate purposes.

Section 5.10. Casualty and Condemnation. Borrower will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any Collateral in excess of $5,000,000 or the
commencement of any action or preceding for the taking of any material portion
of any Collateral in excess of $5,000,000 or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding.

Section 5.11. Cash Management. Borrower shall, and shall cause all Subsidiary
Loan Parties to:

(a) establish and maintain all of their domestic deposit and disbursement bank
accounts (each, a “Blocked Account”) with the Administrative Agent, a Lender or
with other financial institutions that (together with the applicable Loan Party)
have executed and delivered to the Administrative Agent Control Account
Agreements with respect to all such accounts (other than payroll accounts, trust
deposit accounts, withholding tax, employee benefit or other fiduciary deposits
accounts, zero balance accounts and those accounts which contain an average
balance not in excess of $2,000,000 individually and in the aggregate), in form
and substance reasonably acceptable to the Administrative Agent; each Blocked
Account shall be a cash collateral account, with all cash, checks and other
similar items of payment in such account securing payment of the Obligations,
and in which Borrower and each of its Subsidiaries shall have granted a Lien to
Administrative Agent, on behalf of itself and Lenders; and

(b) at any time after the occurrence and during the continuance of an Event of
Default arising under Section 8.1(a), (h) or (i), at the request of the Required
Lenders, the Borrower will, and will cause each other Loan Party to, cause all
payments constituting proceeds of accounts or other Collateral to be directed
into lockbox accounts under agreements in form and substance satisfactory to the
Administrative Agent.

Section 5.12. Additional Subsidiaries.

(a) In the event that, subsequent to the Closing Date, any Person becomes a
Domestic Restricted Subsidiary, whether pursuant to an acquisition or otherwise,
(x) the Borrower shall promptly notify the Administrative Agent and the Lenders
of the creation or acquisition of such Domestic Restricted Subsidiary and
(y) within twenty (20) Business Days thereafter, the Borrower shall cause such
Domestic Restricted Subsidiary (other than any Real Estate Subsidiary) (i) to
join the Subsidiary Guaranty Agreement as a new Subsidiary Loan Party by
executing and delivering to the Administrative Agent a supplement to the
Subsidiary Guaranty Agreement, (ii) to grant Liens in favor of the
Administrative Agent in all of its

 

60



--------------------------------------------------------------------------------

personal property (excluding Capital Stock in any Person) by joining the
Security Agreement, executing and delivering Copyright Security Agreement,
Patent Security Agreement and Trademark Security Agreement (as applicable) and
to file, or at the request of the Administrative Agent to authorize the filing
of, all such UCC financing statements or similar instruments required by the
Administrative Agent to perfect Liens in favor of the Administrative Agent and
granted under any of the Loan Documents, (iii) if such Domestic Restricted
Subsidiary owns Capital Stock in another Person, to become a party to a pledge
agreement to pledge such Capital Stock (but only 65% of the voting Capital Stock
of a Foreign Subsidiary), and (iv) to deliver all such other documentation
(including without limitation, lien searches, legal opinions, and certified
organizational documents) and to take all such other actions as such Restricted
Subsidiary would have been required to deliver and take pursuant to Section 3.1
if such Restricted Subsidiary had been a Loan Party on the Closing Date. In
addition, within twenty (20) Business Days after the date such Person becomes a
Domestic Restricted Subsidiary, the Borrower shall, or shall cause the
Subsidiary (if it is a Domestic Subsidiary) owning such Person, to pledge all of
the Capital Stock of such Person (other than any Real Estate Subsidiary) to the
Administrative Agent as security for the Obligations by executing and delivering
a pledge agreement, in form and substance satisfactory to the Administrative
Agent, and to deliver the original stock certificates evidencing such Capital
Stock to the Administrative Agent, together with appropriate stock powers
executed in blank.

(b) In the event that, subsequent to the Closing Date, any Person becomes a
first tier Foreign Subsidiary of the Borrower or any Domestic Restricted
Subsidiary, whether pursuant to an acquisition or otherwise, (x) the Borrower
shall promptly notify the Administrative Agent and the Lenders thereof and
(y) no later than sixty (60) days after such Person becomes a first tier Foreign
Subsidiary, or if the Administrative Agent determines in its sole discretion
that the Borrower is working in good faith, such longer period as the
Administrative Agent shall permit not to exceed sixty (60) additional days, the
Borrower shall, or shall cause its Domestic Restricted Subsidiary owning such
Person to (i) pledge sixty-five percent (65%) of the voting Capital Stock and
one hundred percent (100%) of the non-voting Capital Stock owned by the Borrower
or any Domestic Subsidiary, as applicable), to the Administrative Agent as
security for the Obligations pursuant to a pledge agreement in form and
substance satisfactory to the Administrative Agent, (ii) to deliver the original
stock certificates evidencing such pledged Capital Stock, together with
appropriate stock powers executed in blank and (iii) to deliver all such other
documentation (including without limitation, lien searches, legal opinions,
landlord waivers, and certified organizational documents) and to take all such
other actions as Borrower or such Domestic Subsidiary would have been required
to deliver and take pursuant to Section 3.1 if such Foreign Subsidiary had been
a Foreign Subsidiary on the Closing Date.

(c) The Borrower agrees that, following the delivery of any Security Documents
required to be executed and delivered by this Section 5.12, the Administrative
Agent shall have a valid and enforceable, first priority perfected Lien on the
property required to be pledged pursuant to clause (a) and (b) above, free and
clear of all Liens other than Permitted Encumbrances. All actions to be taken
pursuant to this Section 5.12 shall be at the expense of the Borrower or the
applicable Loan Party, and shall be taken to the reasonable satisfaction of the
Administrative Agent.

 

61



--------------------------------------------------------------------------------

Section 5.13. Further Assurances. Borrower will, and will cause each Subsidiary
Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created by the Security Documents
or the validity or priority of an such Lien, all at the expense of the Loan
Parties. During the existence and continuance of an Event of Default, Borrower
also agrees to provide to the Administrative Agent, from time to time upon
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

Section 5.14. Post-Closing Covenants.

(a) Promptly (and in any event no later than 90 Business Days after the Closing
Date or such later date approved by the Administrative Agent in its sole
discretion not to exceed 180 days after the Closing Date), the Administrative
Agent shall have received duly executed Foreign Pledge Agreements with respect
to Afton Chemical De Venezuela, C. A., Afton Chemical De Mexica, S.A. De C.V.,
Servicios Afton De Mexico, S.A. De C.V. and Afton Chemical China Corporation Pte
Ltd, and all opinions and other documents related thereto, in each case in form
and substance reasonably satisfactory to Administrative Agent.

(b) Within 90 Business Days after the Closing Date (or such later date approved
by the Administrative Agent in its sole discretion not to exceed 180 days after
the Closing Date or except as otherwise waived by the Administrative Agent), the
Administrative Agent shall have received (i) duly executed bailee agreements for
leased locations or other locations not owned by the Borrower or a Subsidiary
Loan Party in fee simple in which Collateral valued at over $1,000,000 is kept
as of Closing and (ii) duly executed landlord waivers for leased locations or
other locations not owned by the Borrower or a Subsidiary Loan Party in fee
simple in which Collateral valued at over $1,000,000 is kept as of Closing Date.

(c) Promptly (and in any event no later than 90 Business Days after the Closing
Date or such later date approved by the Administrative Agent in its sole
discretion not to exceed 180 days after the Closing Date), the Administrative
Agent shall have received a favorable written opinion of foreign counsel in
favor of Administrative Agent with respect to the amendments to Foreign Pledge
Agreements in Brazil and such other matters governed by the laws of such
jurisdiction regarding such security interests and Liens as Administrative Agent
may reasonably request, in each case in form and substance reasonably
satisfactory to Administrative Agent.

(d) Promptly (and in any event no later than 30 Business Days after the Closing
Date or such later date approved by the Administrative Agent in its sole
discretion not to exceed 30 days after the Closing Date), title updates covering
all Real Estate owned by the Borrower in connection with the Sauget (Illinois)
and Pasadena (Texas) plants, the Richmond, Virginia headquarters and the
Borrower’s and its Domestic Restricted Subsidiaries’ research and development
facilities in Richmond, Virginia and duly executed endorsements to the existing
title insurance policies covering the Sauget and Richmond properties to bring
forward their

 

62



--------------------------------------------------------------------------------

respective effective dates and an endorsement to the Pasadena, Texas title
policy reflecting any new recorded instruments since the date of such title
policy and (b) a duly executed Environmental Indemnity with respect thereto.

(e) Promptly (and in any event no later than 30 Business Days after the Closing
Date or such later date approved by the Administrative Agent in its sole
discretion not to exceed 30 days after the Closing Date), duly executed
Copyright Security Agreements, Patent Security Agreements and Trademark Security
Agreements.

ARTICLE VI

FINANCIAL COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Section 6.1. Leverage Ratio. The Borrower and its Restricted Subsidiaries shall
maintain on a consolidated basis a Leverage Ratio of no greater than (i) for
each Fiscal Quarter ending on or prior to September 30, 2009, 3.50:1.0 and
(ii) 3.00:1.00 for each Fiscal Quarter thereafter. Compliance with this covenant
shall be tested quarterly, measuring EBITDA on a rolling four Fiscal Quarter
basis.

Section 6.2. Fixed Charge Coverage Ratio. The Borrower will maintain, as of the
end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
December 31, 2006, a Fixed Charge Coverage Ratio of not less than 1.25:1.0.

Section 6.3. Consolidated Net Worth The Borrower shall maintain at the end of
each Fiscal Quarter a Consolidated Net Worth of not less than an amount equal to
the sum of (i) 80% of the Consolidated Net Worth as at December 31, 2005, plus
(ii) 50% of Consolidated Net Income on a cumulative basis for each preceding
Fiscal Quarter, commencing with the Fiscal Quarter ending March 31, 2006;
provided, that if Consolidated Net Income is negative in any Fiscal Quarter the
amount added for such Fiscal Quarter shall be zero and such negative
Consolidated Net Income shall not reduce the amount of Consolidated Net Income
added from any previous Fiscal Quarter; plus (iii) commencing December 31, 2005,
100% of the amount by which the Borrower’s “total stockholders’ equity” is
increased as a result of any public or private offering of common stock of the
Borrower after the Closing Date. Promptly upon the consummation of such
offering, the Borrower shall notify the Administrative Agent in writing of the
amount of such increase in “total stockholders’ equity”.

ARTICLE VII

NEGATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation (other than Unasserted Obligations) remains
outstanding:

Section 7.1. Indebtedness and Preferred Equity. The Borrower will not, and will
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Indebtedness, except:

(a) Indebtedness created pursuant to the Loan Documents;

 

63



--------------------------------------------------------------------------------

(b) Indebtedness of the Borrower and its Subsidiaries existing on the date
hereof and set forth on Schedule 7.1 and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;

(c) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvements or extensions, renewals, and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof; provided further,
that the aggregate principal amount of such Indebtedness does not exceed
$25,000,000;

(d) Borrower may become and remain liable with respect to Indebtedness to any
Subsidiary, and any Subsidiary (other than Investco) may become and remain
liable with respect to Indebtedness to Borrower or any other Subsidiary (other
than Investco); provided that all such intercompany Indebtedness owing to the
Borrower or any Subsidiary Loan Party shall be evidenced by a promissory note or
other instrument, shall have been pledged to Administrative Agent pursuant to
the Security Agreement and shall be subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement; provided, further
that the aggregate amount of all such intercompany Indebtedness owing by the
Foreign Subsidiaries, together with all Investments made by Borrower or any
Domestic Subsidiary in Foreign Subsidiaries permitted under Section 7.4(g) shall
not exceed $100,000,000 in the aggregate at any one time outstanding;

(e) Any Foreign Subsidiary may become and remain liable with respect to
Indebtedness owed to any other Foreign Subsidiary;

(f) Guarantees by the Borrower of Indebtedness of any Subsidiary permitted
hereunder and by any Subsidiary of Indebtedness permitted hereunder of the
Borrower or any other Subsidiary;

(g) Foreign Subsidiaries of Borrower may become and remain liable with respect
to other Indebtedness in an aggregate principal amount not to exceed $30,000,000
at any time outstanding;

 

64



--------------------------------------------------------------------------------

(h) Borrower and any Domestic Restricted Subsidiary of Borrower (other than
Investco) may become and remain liable with respect to other Indebtedness in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding;

(i) Indebtedness of any Person which becomes a Restricted Subsidiary after the
date of this Agreement; provided, that such Indebtedness exists at the time that
such Person becomes a Restricted Subsidiary and is not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary and
(ii) the aggregate principal amount of such Indebtedness permitted hereunder
shall not exceed $25,000,000 outstanding at any time;

(j) Borrower may become and remain liable with respect to unsecured Indebtedness
evidenced by (A) (x) the Senior Notes in an aggregate principal amount not to
exceed $150,000,000 and (y) additional senior notes issued under the Senior Note
Indenture in an aggregate principal amount not to exceed $25,000,000, pursuant
to documentation in form and substance satisfactory to Administrative Agent and
(B) extensions, renewals and replacements of any such Indebtedness permitted by
clause (A) above that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof;

(k) Borrower and any Subsidiary Loan Party may become and remain liable with
respect to Indebtedness arising under any unsecured guaranties of the Senior
Notes;

(l) Real Estate Subsidiaries may incur Indebtedness with respect to the finance,
acquisition, construction or improvement of real estate development projects;
provided, that such Indebtedness does not exceed $200,000,000 in the aggregate
at one time outstanding; and

(m) Hedging Obligations permitted by Section 7.10.

Borrower will not, and will not permit any Subsidiary to, issue any preferred
stock or other preferred equity interests that (i) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (ii) is or may
become redeemable or repurchaseable by Borrower or such Subsidiary at the option
of the holder thereof, in whole or in part or (iii) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock or any other preferred equity interests described in this paragraph, on or
prior to, in the case of clause (i), (ii) or (iii), the first anniversary of the
Revolving Commitment Termination Date.

Section 7.2. Negative Pledge. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired or,
except:

(a) Liens securing the Obligations, provided, however, that no Liens may secure
Hedging Obligations without securing all other Obligations on a basis at least
pari passu with such Hedging Obligations and subject to the priority of payments
set forth in Section 2.21 and Section 8.2(a) of this Agreement;

(b) Permitted Encumbrances;

 

65



--------------------------------------------------------------------------------

(c) any Liens on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Restricted Subsidiary;

(d) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;

(e) Liens on any asset existing at the time of acquisition of such asset by
Borrower or a Restricted Subsidiary of Borrower, or Liens to secure the payment
of all or any part of the purchase price of an asset upon the acquisition of
such asset by Borrower or a Restricted Subsidiary of Borrower or to secure any
Indebtedness permitted hereby incurred by Borrower or a Restricted Subsidiary of
Borrower at the time of or with ninety days after the acquisition of such asset,
which Indebtedness is incurred for the purpose of financing all or any part of
the purchase price thereof; provided, however, that the Lien shall apply only to
the asset so acquired and proceeds thereof; and provided further, that all such
Liens do not in the aggregate secure Indebtedness in excess of $15,000,000 at
any time;

(f) Liens on assets of a Person that becomes a direct or indirect Restricted
Subsidiary of Borrower after the date of this Agreement, provided, however, that
such Liens exist at the time such Person becomes a Restricted Subsidiary of
Borrower and are not created in anticipation thereof and, in any event, do not
in the aggregate secure Indebtedness in excess of $10,000,000 at any time;

(g) Liens on the Capital Stock and/or assets of Real Estate Subsidiaries in
connection with Indebtedness permitted hereunder so long as, provided that such
Liens attach only to the real property financed by such Indebtedness and or the
Capital Stock and/or assets related to such real property of such Real Estate
Subsidiaries, as the case may be;

(h) other Liens securing Indebtedness permitted hereunder in an amount not to
exceed $20,000,000 in the aggregate at any time outstanding; and

(i) extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) through (d) of this Section 7.2; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.

Section 7.3. Fundamental Changes.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a

 

66



--------------------------------------------------------------------------------

series of transactions) all or substantially all of its assets (in each case,
whether now owned or hereafter acquired) or all or substantially all of the
stock of any of its Subsidiaries (in each case, whether now owned or hereafter
acquired) or liquidate or dissolve; provided, that if at the time thereof and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing (i) the Borrower or any Subsidiary may merge
with each other if the Borrower is the surviving Person, (ii) any Subsidiary may
merge into another Subsidiary; provided, that if any party to such merger is a
Subsidiary Loan Party, the Subsidiary Loan Party shall be the surviving Person,
(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or to a Subsidiary Loan Party
and (iv) any Subsidiary (other than a Subsidiary Loan Party) may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided, that any such merger involving a
Person that is not a wholly-owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 7.4.

(b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date hereof, real estate
holding and/or development entities and businesses reasonably related thereto.

Section 7.4. Investments, Loans, Etc. The Borrower will not, and will not permit
any of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Subsidiary prior to such
merger), any common stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:

(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries);

(b) Permitted Investments and cash so long as, with respect to the Borrower or
any Subsidiary Loan Party, all such investments are maintained in a securities
intermediary account which is maintained with the Administrative Agent or is
otherwise subject to a Control Account Agreement or otherwise deposited in a
deposit account in accordance with Section 5.11;

(c) Guarantees constituting Indebtedness permitted by Section 7.1;

(d) investments made by the Borrower and its Restricted Subsidiaries in readily
marketable securities, including Indebtedness or preferred stock, rated “BBB” or
higher from Standard & Poor’s Rating Services or “Baa3” or higher from Moody’s
Investors Service, Inc., money market funds at least 95% of which constitute
Permitted Investments of the kinds described clauses (i) through (v) in the
definition thereof, readily marketable securities and other liquid investments
in diversified and publicly quoted mutual funds managed by nationally recognized
investment firms; provided that (i) upon any such investment, the Borrower or
its

 

67



--------------------------------------------------------------------------------

Restricted Subsidiaries hold no more than 1% of the aggregate amount invested in
any such fund, (ii) if outstanding Loans is greater than $1 and/or outstanding
Letters of Credit exceed $15,000,000, such investments may not exceed
(A) $50,000,000 when the Leverage Ratio is greater than or equal to 2.0:1.0 and
(B) $75,000,000 when the Leverage Ratio is less than 2.0:1.0 and (iii) all such
investments are maintained in a securities intermediary account which is subject
to a Control Account Agreement;

(e) other investments made Borrower into Investco and by Investco at any time
when it is an Unrestricted Subsidiary, in an amount not to exceed $10,000,000 so
long as all such investments are maintained with the Administrative Agent or in
a securities intermediary account which is subject to a Control Account
Agreement;

(f) Borrower and any Subsidiary (other than Investco) may acquire assets
(including Capital Stock and Capital Stock of any wholly-owned Subsidiary formed
in connection with any such acquisition, in each case, so long as such purchase
of Capital Stock results in the formation of a wholly-owned Subsidiary);
provided, that (a) no Default or Event of Default shall have occurred and be
continuing on the date thereof, nor would a Default or Event of Default result
therefrom, and (b) after giving effect thereto Borrower’s Leverage Ratio shall
be at least 0.25:1.0 less than Leverage Ratio contained in Article VI for the
most recent full Fiscal Quarter immediately preceding such date for which the
relevant financial information has been delivered pursuant to Section 5.1(a) and
(b); provided, further that Borrower shall, and shall cause its Subsidiaries to,
comply with the requirements of Section 5.12 with respect to each such
acquisition that results in a Person becoming a Subsidiary;

(g) Borrower and any Subsidiary of Borrower (other than Investco) may make
additional Investments in their respective Foreign Subsidiaries, provided that,
the amount of all such Investments constituting equity Investments together with
the amount of all intercompany Indebtedness owing by all Foreign Subsidiaries
permitted under Section 7.1(d) does not exceed $100,000,000 in the aggregate at
any one time outstanding;

(h) loans or advances to employees, officers or directors of the Borrower or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses;

(i) Borrower and its Subsidiaries may acquire Capital Stock in the ordinary
course of business and consistent with past practices in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to Borrower
or such Subsidiary or as security for any such Indebtedness or claim;

(j) Hedging Transactions permitted by Section 7.10;

(k) Investments in the Real Estate Subsidiaries not to exceed $25,000,000 in the
aggregate at any time outstanding; and

(l) Other Investments which in the aggregate do not exceed $5,000,000 in any
Fiscal Year.

Section 7.5. Restricted Payments. The Borrower will not, and will not permit its
Restricted Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any

 

68



--------------------------------------------------------------------------------

dividend on any class of its stock, or make any payment on account of, or set
apart assets for a sinking or other analogous fund for, the purchase,
redemption, retirement, defeasance or other acquisition of, any shares of common
stock, Indebtedness subordinated to the Obligations of the Borrower or any
Guarantee thereof or the Senior Notes or any options, warrants, or other rights
to purchase such common stock or such Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) dividends payable by
the Borrower solely in shares of any class of its common stock, (ii) Restricted
Payments made by any Restricted Subsidiary to the Borrower or to another
Subsidiary, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries, (iii) cash dividends and distributions paid on and redemptions and
repurchases of the common stock of the Borrower; provided, for the purpose of
this clause (iii) that no Default or Event of Default has occurred and is
continuing at the time such dividend or distribution is paid or redemption is
made, (iv) the Borrower may make regularly scheduled payments of interest in
respect of the Senior Notes in accordance with the terms of, and only to the
extent required by Senior Notes Indenture or other agreement pursuant to which
such Senior Notes were issued, and (v) the Borrower may refinance or replace the
Senior Notes (or defease all or any portion of the Senior Notes in connection
with such refinancing or replacement) so long as the principal amount thereof is
not increased in an amount exceeding the principal amount thereof permitted by
Section 7.1(j) or shorten the maturity or the weighted average life thereof.

Section 7.6. Sale of Assets. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of, any of its assets, business or property, whether now owned
or hereafter acquired, or, in the case of any Restricted Subsidiary, issue or
sell any shares of such Restricted Subsidiary’s common stock to any Person other
than the Borrower or a Subsidiary Loan Party, except:

(a) the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business;

(b) the sale of inventory and Permitted Investments in the ordinary course of
business;

(c) the sale or other disposition of such assets in an aggregate amount not to
exceed $10,000,000 in the aggregate during the term of this Agreement;

(d) in order to resolve disputes that occur in the ordinary course of business,
Borrower and any Restricted Subsidiary of Borrower may discount or otherwise
compromise for less than the face value thereof, notes or accounts receivable;

(e) Borrower or any Restricted Subsidiary may sell or dispose of shares of
Capital Stock of any of its Subsidiaries in order to qualify members of the
Governing Body of the Subsidiary if required by applicable law; and

(f) Sale/Leaseback Transactions permitted under Section 7.9.

 

69



--------------------------------------------------------------------------------

Section 7.7. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Restricted Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any Subsidiary Loan Party not
involving any other Affiliates, (c) any Restricted Payment permitted by
Section 7.5, (d) indemnification payments to officers and/or directors,
(e) normal compensation, expense, reimbursement and other benefit arrangements
for officers and directors and (f) reasonable and customary fees paid to members
of the governing bodies of Borrower and its Subsidiaries .

Section 7.8. Restrictive Agreements. The Borrower will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts or imposes any condition
upon (a) the ability of the Borrower or any Restricted Subsidiary to create,
incur or permit any Lien upon any of its assets or properties, whether now owned
or hereafter acquired, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to its common stock, to make or
repay loans or advances to the Borrower or any other Restricted Subsidiary, to
Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary or to
transfer any of its property or assets to the Borrower or any Restricted
Subsidiary of the Borrower; provided, that (i) the foregoing shall not apply to
restrictions or conditions imposed by law or by this Agreement or any other Loan
Document or the Senior Note Documents, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to
(A) the sale of a Restricted Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Restricted Subsidiary that is sold
and such sale is permitted hereunder or (B) any asset sale permitted by
Section 7.6 hereof, provided such restrictions and conditions apply only to such
assets, (iii) clause (a) shall not apply to restrictions or conditions imposed
by any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions and conditions apply only to the property or assets securing
such Indebtedness and (iv) clause (a) shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

Section 7.9. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Restricted Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (each, a “Sale/Leaseback Transaction”), unless at the time
such Sale/Leaseback Transaction is entered into (a) no Default or Event of
Default has occurred and is continuing, (b) after giving pro forma effect to
such Sale/Leaseback Transaction, the Borrower is in compliance with the
financial covenants set forth in Article VI, (c) the Borrower has delivered a
certificate to the Lenders certifying the conditions set forth in clauses
(a) and (b) and setting forth in reasonable detail calculations demonstrating
pro forma compliance with the financial covenants set forth in Article VI and
(d) the aggregate amount of all such Sale/Leaseback Transactions does not exceed
$25,000,000.

 

70



--------------------------------------------------------------------------------

Section 7.10. Hedging Transactions. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Restricted Subsidiary is
exposed in the conduct of its business or the management of its liabilities.
Solely for the avoidance of doubt, the Borrower acknowledges that a Hedging
Transaction entered into for speculative purposes or of a speculative nature
(which shall be deemed to include any Hedging Transaction under which the
Borrower or any Restricted Subsidiary is or may become obliged to make any
payment (i) in connection with the purchase by any third party of any common
stock or any Indebtedness or (ii) as a result of changes in the market value of
any common stock or any Indebtedness) is not a Hedging Transaction entered into
in the ordinary course of business to hedge or mitigate risks.

Section 7.11. Amendment to Material Documents. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, amend, modify or waive any of
its rights in a manner materially adverse to the Lenders under its certificate
of incorporation, bylaws or other organizational documents.

Section 7.12. Accounting Changes. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or of any of its Restricted Subsidiaries, except to
change the fiscal year of a Restricted Subsidiary to conform its fiscal year to
that of the Borrower.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days; or

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of

 

71



--------------------------------------------------------------------------------

any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect when made or
deemed made or submitted; or

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.3 (with respect to the Borrower’s existence), 5.9 or
Articles VI or VII; or

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a),
(b) and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any Responsible Officer of the
Borrower becomes aware of such failure, or (ii) the Borrower shall have received
notice thereof from the Administrative Agent; or

(f) any event of default (after giving effect to any grace period) shall have
occurred and be continuing under the Senior Notes or any Senior Note Document;
or

(g) the Borrower or any Restricted Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or

(h) the Borrower or any Material Restricted Subsidiary shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section 8.1, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Material Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing; or

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Restricted Subsidiary or its debts, or
any substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or
(ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for the Borrower or any Material Restricted Subsidiary or for a
substantial part of its assets, and in any

 

72



--------------------------------------------------------------------------------

such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

(j) the Borrower or any Material Restricted Subsidiary shall become unable to
pay, shall admit in writing its inability to pay, or shall fail to pay, its
debts as they become due; or

(k) an ERISA Event or similar event with respect to any Foreign Plan shall have
occurred that, in the opinion of the Required Lenders, when taken together with
other ERISA Events and similar events with respect to any Foreign Plan that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $10,000,000; or

(l) any judgment or order for the payment of money in excess of $5,000,000
individually or $10,000,000 (in either case not adequately covered by insurance
as to which a solvent insurance company has affirmatively accepted coverage in
writing) in the aggregate or which otherwise has a Material Adverse Effect shall
be rendered against the Borrower or any Restricted Subsidiary, and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be a period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(m) any non-monetary judgment or order shall be rendered against the Borrower or
any Restricted Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or

(n) any Security Documents shall be asserted by any Loan Party in writing not to
be, a valid and perfected Lien on any Collateral with a value in excess of
$1,000,000, with the perfection and priority required by the applicable Security
Documents, except as a result of (i) the Administrative Agent’s failure to take
any action reasonably requested by Borrower in order to maintain a valid and
perfected Lien on any such Collateral or (ii) any action taken by the
Administrative Agent to release any Lien on any such Collateral;

(o) a Change in Control shall occur or exist; or

(p) any provision of any Subsidiary Guaranty Agreement shall for any reason
(other than in accordance with its terms) cease to be valid and binding on, or
enforceable against, any Subsidiary Loan Party which is a Material Restricted
Subsidiary, or any Subsidiary Loan Party which is a Material Restricted
Subsidiary shall so state in writing, or any Subsidiary Loan Party which is a
Material Restricted Subsidiary shall seek to terminate its Subsidiary Guaranty
Agreement;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different

 

73



--------------------------------------------------------------------------------

times: (i) terminate the Commitments, whereupon the Commitment of each Lender
shall terminate immediately, (ii) declare the principal of and any accrued
interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at law or in
equity; and that, if an Event of Default specified in either clause (g) or
(h) shall occur, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon, and all
fees, and all other Obligations shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.

Section 8.2. Application of Proceeds from Collateral. All proceeds from each
sale of, or other realization upon, all or any part of the Collateral by the
Administrative Agent or any of the Lenders after an Event of Default arises
shall be applied as follows:

first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;

second, to the fees and other reimbursable expenses of the Administrative Agent,
Swingline Lender and the Issuing Bank then due and payable pursuant to any of
the Loan Documents, until the same shall have been paid in full;

third, to all reimbursable expenses, if any, of the Lenders then due and payable
pursuant to any of the Loan Documents, until the same shall have been paid in
full;

fourth, to the fees due and payable under Section 2.13(b) and (c) of the Credit
Agreement and interest then due and payable under the terms of the Credit
Agreement, until the same shall have been paid in full;

fifth, to the aggregate outstanding principal amount of the Revolving Loans, the
LC Exposure and the Net Mark-to-Market Exposure of the Borrower and its
Restricted Subsidiaries, to the extent owed to a Specified Hedge Provider and
secured by Liens, until the same shall have been paid in full, allocated pro
rata among the Lenders and any Affiliates of Lenders that hold Net
Mark-to-Market Exposure based on their respective pro rata shares of the
aggregate amount of such Revolving Loans, LC Exposure and Net Mark-to-Market
Exposure;

sixth, to additional cash collateral for the aggregate amount of all outstanding
Letters of Credit until the aggregate amount of all cash collateral held by the
Administrative Agent pursuant to this Agreement is at least 102% of the LC
Exposure after giving effect to the foregoing clause fifth; and

to the extent any proceeds remain, to the Borrower.

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided, however, that all amounts allocated
to that portion of the LC Exposure comprised of the aggregate undrawn

 

74



--------------------------------------------------------------------------------

amount of all outstanding Letters of Credit pursuant to clause fifth and sixth
shall be distributed to the Administrative Agent, rather than to the Lenders,
and held by the Administrative Agent in an account in the name of the
Administrative Agent for the benefit of the Issuing Bank and the Lenders as cash
collateral for the LC Exposure, such account to be administered in accordance
with Section 2.22(g).

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1. Appointment of Administrative Agent.

(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such subagent or attorney-in-fact and the Related Parties of
the Administrative Agent, any such sub-agent and any such attorney-in-fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Article with respect to any
acts taken or omissions suffered by the Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.

Section 9.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other

 

75



--------------------------------------------------------------------------------

number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.2), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request,

 

76



--------------------------------------------------------------------------------

certificate, consent, statement, instrument, document or other writing
(including any electronic message, posting or other distribution) believed by it
to be genuine and to have been signed, sent or made by the proper Person. The
Administrative Agent may also rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person and shall not incur
any liability for relying thereon. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or not taken by it in accordance with the advice of such counsel,
accountants or experts.

Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

Section 9.7. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in

 

77



--------------------------------------------------------------------------------

respect of any actions taken or not taken by any of them while it was serving as
the Administrative Agent.

Section 9.8. Authorization to Execute other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.

Section 9.9. Documentation Agent; Co-Syndication Agents. Each Lender hereby
designates PNC Bank, National Association as Documentation Agent and agrees that
the Documentation Agent shall have no duties or obligations under any Loan
Documents to any Lender or any Loan Party. Each Lender hereby designates General
Electric Capital Corporation and LaSalle Bank National Association as
Co-Syndication Agents and agrees that the Co-Syndication Agents shall have no
duties or obligations under any Loan Documents to any Lender or any Loan Party.

ARTICLE X

MISCELLANEOUS

Section 10.1. Notices.

(a) Written Notices.

(i) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower:

  NewMarket Corporation   330 South 4th Street   Richmond, Virginia 23219  
Attention:  David A. Fiorenza

To the Administrative Agent

or Swingline Lender:

  SunTrust Bank   303 Peachtree Street, N. E.   Atlanta, Georgia 30308  
Attention:  Agency Services   Telecopy Number:  (404) 658-4906

 

78



--------------------------------------------------------------------------------

With a copy to:

  SunTrust Bank   Agency Services   303 Peachtree Street, N. E./ 25th Floor  
Atlanta, Georgia 30308   Attention:  Ms. Dorris Folsom   Telecopy Number:  (404)
658-4906   and   King & Spalding LLP   1180 Peachtree Street, N.W.   Atlanta,
Georgia 30309   Attention:  Carolyn Z. Alford   Telecopy Number:  (404) 572-5100

To the Issuing Bank:

  SunTrust Bank   25 Park Place, N. E./Mail Code 3706   Atlanta, Georgia 30303  
Attention:  John Conley   Telecopy Number:  (404) 588-8129

To the Swingline Lender:

  SunTrust Bank   Agency Services   303 Peachtree Street, N.E./25th Floor  
Atlanta, Georgia 30308   Attention:  Ms. Dorris Folsom   Telecopy Number:  (404)
658-4906

To any other Lender:

 

the address set forth in the Administrative

Questionnaire or the Assignment and Acceptance

Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.

(ii) Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower

 

79



--------------------------------------------------------------------------------

to give such notice and the Administrative Agent and Lenders shall not have any
liability to the Borrower or other Person on account of any action taken or not
taken by the Administrative Agent or the Lenders in reliance upon such
telephonic or facsimile notice. The obligation of the Borrower to repay the
Loans and all other Obligations hereunder shall not be affected in any way or to
any extent by any failure of the Administrative Agent and the Lenders to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Lenders to be contained
in any such telephonic or facsimile notice.

(b) Electronic Communications.

(i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article 2 unless such Lender, the
Issuing Bank, as applicable, and Administrative Agent have agreed to receive
notices under such Section by electronic communication and have agreed to the
procedures governing such communications. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(ii) Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 10.2. Waiver; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or

 

80



--------------------------------------------------------------------------------

remedies provided by law. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 10.2, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.

(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.21(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.2 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any Material Restricted Subsidiary from the
Subsidiary Guaranty or limit the liability of any such Material Restricted
Subsidiary under the Subsidiary Guaranty, without the written consent of each
Lender; (vii) release all or substantially all collateral (if any) securing any
of the Obligations or agree to subordinate any Lien in such collateral to any
other creditor of the Borrower or any Subsidiary, without the written consent of
each Lender; provided further, that no such agreement shall amend, modify or
otherwise affect the rights, duties or obligations of the Administrative Agent,
the Swingline Lender or the Issuing Bank without the prior written consent of
such Person. Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Borrower and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 10.3), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement.

Section 10.3. Expenses; Indemnification.

(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates (including, without limitation,
SunTrust

 

81



--------------------------------------------------------------------------------

Capital Markets, Inc.), including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent and its Affiliates, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents and any amendments, modifications or
waivers thereof (whether or not the transactions contemplated in this Agreement
or any other Loan Document shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel and the allocated cost of inside counsel) incurred by the
Administrative Agent, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section 10.3, or in connection with the Loans
made or any Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent (and any subagent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c) The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and

 

82



--------------------------------------------------------------------------------

other similar taxes with respect to this Agreement and any other Loan Documents,
any collateral described therein, or any payments due thereunder, and save the
Administrative Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay or omission to pay such
taxes.

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, and no Indemnitee shall
assert and hereby waives any claim against the Borrower and/or any Subsidiary on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to actual or direct damages) arising out of, in connection
with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof.

(f) All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.

Section 10.4. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

 

83



--------------------------------------------------------------------------------

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment.

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

84



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has actually
been delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice. In establishing and maintaining the
Register, Administrative Agent shall serve as Company’s agent solely for tax
purposes and solely with respect to the actions described in this Section, and
the Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, Issuing Bank and Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

 

85



--------------------------------------------------------------------------------

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.21(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any Material Restricted Subsidiary from the Subsidiary
Guaranty or limit the liability of any such Material Restricted Subsidiary under
the Subsidiary Guaranty under any guaranty agreement without the written consent
of each Lender except to the extent such release is expressly provided under the
terms of such guaranty agreement; or (vii) release all or substantially all
collateral (if any) securing any of the Obligations. Subject to paragraph (f) of
this Section 10.4, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.18, 2.19, and 2.20 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 10.4. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.21 as though it were
a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.18 and Section 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent, such consent not to be unreasonably withheld
(it being understood that a participation resulting in immediate additional
payments would be reason to withhold consent). A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.20 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.20(e) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

86



--------------------------------------------------------------------------------

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
of the Southern District of New York, and of the Supreme Court of the State of
New York sitting in New York county and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.5 and brought in any
court referred to in paragraph (b) of this Section 10.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER

 

87



--------------------------------------------------------------------------------

LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application. Each
Lender and the Issuing Bank agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or Issuing Bank.

Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letter, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent constitute the entire agreement
among the parties hereto and thereto regarding the subject matters hereof and
thereof and supersede all prior agreements and understandings, oral or written,
regarding such subject matters.

Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.18, 2.19, 2.20, and 10.3 and Article
IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit. Any letter of
interest, commitment letter, fee letter or

 

88



--------------------------------------------------------------------------------

confidentiality agreement, if any, between any Loan Party and the Administrative
Agent or any Lender or any of their respective Affiliates, predating this
Agreement and relating to a financing of substantially similar form, purpose or
effect shall be superseded by this Agreement. Notwithstanding the foregoing, the
Fee Letter and any market flex provisions contained in the final commitment
letter between the Administrative Agent and the Borrower shall survive the
execution and delivery of this Agreement and shall continue to be binding
obligations of the parties.

Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and each Lender agrees to take normal and reasonable precautions to
maintain the confidentiality of any information designated in writing as
confidential and provided to it by the Borrower or any Subsidiary, except that
such information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender, including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority, (iv) to the
extent that such information becomes publicly available other than as a result
of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, and (ix) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant, or
(vi) with the consent of the Borrower. Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.

Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

 

89



--------------------------------------------------------------------------------

Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
requirement of law or regulation, agrees that this Agreement is delivered by
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.

Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.

Section 10.15. Release of Liens.

(a) Each Lender acknowledges and agrees that so long as no Default or Event of
Default shall have occurred and be continuing, and so long as no Default would
result from any proposed sale of property pursuant to Section 7.6, the
Administrative Agent shall release its Liens on any Collateral.

(b) Upon this Agreement becoming effective, each Lender and the Administrative
Agent agrees that all Liens granted under existing Mortgages with respect to all
Real Estate (other than the Real Estate with respect to the Pasadena, Texas and
Sauget, Illinois plants, and the Borrower’s and its Domestic Restricted
Subsidiaries’ headquarters and research and development facilities located in
Richmond, Virginia, shall be released, and the Administrative Agent shall
promptly execute and deliver to Borrower, at its request and expense, such
documents, instruments or releases (all of which shall be prepared by the
Borrower, without recourse or warranty to the Administrative Agent and otherwise
in form and substance reasonably satisfactory to the Administrative Agent) as
the Borrower may reasonably request to evidence the termination of all
instruments of record in favor of the Administrative Agent and the Lenders.

(c) Each Lender and the Administrative Agent further agrees that upon delivery
to the Administrative Agent of revised surveys (in form and substance reasonably
satisfactory to the Administrative Agent) of the Borrower’s and its Domestic
Restricted Subsidiaries’ headquarters and research and development facilities
located in Richmond, Virginia, additional Real Estate surrounding and adjacent
to such headquarters and facilities shall be released (it being acknowledged
that it is the Borrower’s intent to reduce the scope of the Liens on such
headquarters and research and development facilities to cover their footprints),
and the Administrative Agent shall promptly execute and deliver to Borrower, at
its request and expense, such documents, instruments or releases (all of which
shall be prepared by the Borrower, without recourse or warranty to the
Administrative Agent and otherwise in form and

 

90



--------------------------------------------------------------------------------

substance reasonably satisfactory to the Administrative Agent) as the Borrower
may reasonably request to evidence the termination of all instruments of record
in favor of the Administrative Agent and the Lenders.

Section 10.16. Location of Closing. Each Lender acknowledges and agrees that it
has delivered, with the intent to be bound, its executed counterparts of this
Agreement to Agent, c/o King & Spalding LLP, 1185 Avenue of the Americas, New
York, New York 10036. Borrower acknowledges and agrees that it has delivered,
with the intent to be bound, its executed counterparts of this Agreement and
each other Loan Document, together with all other documents, instruments,
opinions, certificates and other items required under Section 3.1, to Agent, c/o
King & Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036. All
parties agree that closing of the transactions contemplated by this Credit
Agreement has occurred in New York.

(remainder of page left intentionally blank)

 

91



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.

 

NEWMARKET CORPORATION

By

 

/s/ David A. Fiorenza

Name:

  David A. Fiorenza

Title:

  Vice President, Treasurer & Principal Financial Officer [SEAL]

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING

CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUNTRUST BANK as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender By       /s/ Mark A. Flatin   Name:   Mark A.
Flatin   Title:   Managing Director

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING

CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL
CORPORATION, as Co-Syndication Agent and
as a Lender By       /s/ KARL KIEFFER   Name:   KARL KIEFFER   Title:   DULY
AUTHORIZED SIGNATORY

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING

CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION,

as Co-Syndication Agent and as a Lender

By       /s/ SIAMAK SAIDI   Name:   SIAMAK SAIDI   Title:   ASSISTANT VICE
PRESIDENT

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING

CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as

Documentation Agent and as a Lender

By       /s/ D. Jermaine Johnson   Name:   D. Jermaine Johnson   Title:   Vice
President

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING

CREDIT AGREEMENT]



--------------------------------------------------------------------------------

RZB FINANCE LLC, as a Lender By   

/s/ JOHN A. VALISKA

        

/s/ CHRISTOPH HOEDL

   Name: JOHN A. VALISKA          CHRISTOPH HOEDL    Title: First Vice President
         Group Vice President

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING

CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Schedule I

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

Pricing
Level

  

Leverage Ratio

   Applicable Margin
for Eurodollar
Loans     Applicable
Margin for Base
Rate Loans     Applicable
Percentage for
Commitment Fee   I    Greater than or equal to 3.0:1.0    2.25 %    1.25 %   
0.50 %  II    Less than 3.0:1.00 but greater than or equal to 2.50:1.0    2.00
%    1.00 %    0.50 %  III    Less than 2.50:1.00 but greater than or equal to
2.00:1.00    1.75 %    0.75 %    0.50 %  IV    Less than 2.00:1.00 but greater
than or equal to 1.50:1.00    1.50 %    0.50 %    0.375 %  V    Less than equal
to 1.50:1.00 but greater than or equal to 1.00:1.00    1.25 %    0.25 %    0.30
%  VI    Less than 1.00:1:00    1.00 %    0.00 %    0.25 % 



--------------------------------------------------------------------------------

Schedule II

COMMITMENT AMOUNTS

 

Lender

   Revolving Commitment Amount

SunTrust Bank

   $ 27,000,000

LaSalle Bank National Association

   $ 21,000,000

General Electric Capital Corporation

   $ 21,000,000

PNC Bank, National Association

   $ 21,000,000

RZB Finance LLC

   $ 10,000,000

Total

   $ 100,000,000



--------------------------------------------------------------------------------

Existing Letters of Credit    Schedule 2.21

 

      L/C NUMBER    Amount
in U.S.D.    Expiry
Date

Suntrust issued under terms of Credit Agreement
as of Sept 30, 2006

TRAVELERS

   F841232    2,516,400.50    12/31/06

IEMA

   F841807    25,000.00    08/31/07

PETROPERU

   F846754    99,221.55    10/31/06

ASSURANCE

   F847975    52,396.35    03/02/09

PETROPERU

   F848454    28,800.00    10/31/06

ZURICH AMER.

   f848983    888,000.00    03/31/07

LaSalle Bank issued
as of Nov 30, 2006

        

PETROPERU

   S594435    316,270.65    01/31/08



--------------------------------------------------------------------------------

Schedule 4.5

Environmental Matters

 

  •  

With respect to clause (i) of Section 4.5(b), none.

 

  •  

With respect to clause (ii) of Section 4.5(b):

 

  1. In the Matter of: Sauget Area 2 Site, Sauget and Cahokia, Illinois, Docket
No. V-W-’01-C-622 Administrative Order on Consent Pursuant to Section 106 of the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(U.S. EPA Region 5 2000)

 

  2. U.S. v. Petro Processors of Louisiana, Inc., et al., C.A. No. 80-358-B
(M.D. LA 1980), consent decree entered February 1984

 

  •  

With respect to clause (iii) of Section 4.5(b):

 

  1. In the Matter Of: Sauget Area 2 Superfund Site, Sauget, Cahokia, and East
St. Louis, Illinois, V-W-’02-C-716 Administrative Order for Remedial Design and
Interim Remedial Action (U.S. EPA Region 5 2002)

 

  •  

With respect to clause (iv) of Section 4.5(b), none.



--------------------------------------------------------------------------------

Schedule 4.14

Subsidiaries

Loan Parties

 

Name

  

Borrower’s Ownership Interest

  

Jurisdiction

  

Type of Entity

Afton Chemical Additives Corporation

   100% indirectly    Virginia    Corporation

Afton Chemical Asia Pacific LLC

   100% indirectly    Virginia    Limited Liability Company

Afton Chemical Canada Holdings, Inc.

   100% indirectly    Virginia    Corporation

Afton Chemical Corporation

   100%    Delaware    Corporation

Afton Chemical Intangibles LLC

   100% indirectly    Virginia    Limited Liability Company

Afton Chemical Japan Holdings, Inc.

   100% indirectly    Virginia    Corporation

Ethyl Asia Pacific LLC

   100% indirectly    Virginia    Limited Liability Company

Ethyl Canada Holdings, Inc.

   100% indirectly    Virginia    Corporation

Ethyl Corporation

   100%    Virginia    Corporation

Ethyl Export Corporation

   100% indirectly    Virginia    Corporation

Ethyl Interamerica Corporation

   100% indirectly    Delaware    Corporation

Ethyl Ventures, Inc.

   100% indirectly    Virginia    Corporation

Interamerica Terminal Corporation

   100% indirectly    Virginia    Corporation

NewMarket Corporation

   100% indirectly    Virginia    Corporation

NewMarket Investment Company

   100%    Virginia    Corporation

NewMarket Services Corporation

   100%    Virginia    Corporation

Old Town LLC

   100% indirectly    Virginia    Limited Liability Company

The Edwin Cooper Corporation

   100% indirectly    Virginia    Corporation

Foreign Subsidiaries

 

Name

  

Borrower’s Ownership Interest

  

Jurisdiction

  

Type of Entity

EID Corporation

   100% indirectly    Liberia    Corporation

Libby G Corporation

   100% indirectly    Liberia    Corporation

Afton Chemical Industria de Aditivos, Ltda.

   100% indirectly    Brazil    Limited Liability Company

Ethyl Canada, Inc.

   100% indirectly    Canada    Corporation



--------------------------------------------------------------------------------

Afton Chemical Canada Corporation

   100% indirectly    Canada    Corporation

Ethyl Foreign Sales Corporation

   100% indirectly    U.S. Virgin Islands    Corporation

Afton Chemical Japan Corporation

   100% indirectly    Japan    Corporation

Afton Chemical Limited

   100% indirectly    United Kingdom    Limited Liability Company

Ethyl Services GmbH

   100% indirectly    Switzerland    Corporation

Ethyl Services Limited

   100% indirectly    United Kingdom    Limited Liability Company

Ethyl Shipping Company Limited

   100% indirectly    United Kingdom    Limited Liability Company

Afton Cooper Limited

   100% indirectly    United Kingdom    Limited Liability Company

Afton Chemical GmbH

   100% indirectly    Germany    Corporation

Afton Chemical SPRL

   100% indirectly    Belgium    Corporation

Ethyl Europe SPRL

   100% indirectly    Belgium    Corporation

Afton Chemical China Corporation, Pte Ltd.

   100% indirectly    Singapore    Corporation

Afton Chemical De Venezuela, C.A.

   100% indirectly    Venezuela    Corporation

Afton Chemical De Mexica, S.A. De C.V.

   100% indirectly    Mexico    Corporation

Servicios Afton De Mexico, S.A. De C.V.

   100% indirectly    Mexico    Corporation

Afton Chemical Trading (Beijing) Co., Ltd.

   100% indirectly    China    Corporation (wholly-owned foreign enterprise)

Ethyl UK Limited

   100% indirectly    United Kingdom    Limited Liability Company



--------------------------------------------------------------------------------

Outstanding Indebtedness       Schedule 7.1

Intercompany

 

From

  

To

      

Afton Chemical SPRL

   Afton Chemical Corporation    17,130,150  * 

Ethyl Europe SPRL

   Ethyl Services GmbH    5,000,000   

Afton Chemical Limited

   Afton Chemical GmbH    3,661,322   

Ethyl Europe SPRL

   Ethyl Corporation    2,295,790  * 

Third Party Debt

 

Capitalized Leases (Industrial Steam Products, Inc.)

      3,346,000

Surety Bonds

      310,000

 

* These notes represent the Pledged Belgium Indebtedness (as defined in the
Existing Credit Agreement)

Outstanding Letters of Credit

 

Afton Chemical Limited
as of Sept 30, 2006

Performance Guarantees:

   12,072.00       Sept. 19, 2006    20,937.00       Oct. 08, 2006    7,040.00
      Oct. 30, 2006    127,080.00       Jan.15, 2007    6,850.00       Feb. 15,
2007    2,397.00       Apr. 15, 2007    38,568.00       Jun. 15, 2007   
8,629.00       Jun. 15, 2007    12,235.00       Jun. 15, 2007    5,459.00      
Jun. 15, 2007    27,916.00       Jun. 15, 2007    159,196.00       Jun. 15, 2007
   236,650.00       Jun. 15, 2007    28,544.00       Jun. 15, 2007    112,049.00
      Dec. 31, 2010

Bid Bonds:

   45,046.00       Oct. 17, 2006    9,009.00       Oct. 17, 2006    26,665.00   
   Nov. 15, 2006    24,500.00       Dec. 15, 2006



--------------------------------------------------------------------------------

Outstanding Indebtedness       Schedule 7.1

 

Customs and Excise Guarantee

   393,477.00       UFN*    74,948.00       UFN*    3,383.00       UFN*

Afton Chemical Asia Pacific LLC
as of Sept 30, 2006

        

Performance Guarantees:

   32,585.00       Jul. 30, 2006    23,394.81       Sep. 30, 2006    26,500.00
      Oct. 19, 2006    7,000.00       Nov. 02, 2006    4,500.00       Nov. 30,
2006    4,500.00       Nov. 30, 2006    51,146.00       May 30, 2007    6,979.94
      Jul. 06, 2007    34,580.23       Sep. 30, 2007    290,000.00       Dec.
31, 2007    14,573.00       Mar. 30, 2008

Bid Bonds:

   500.00       Nov. 06, 2005    9,138.50       Aug. 03, 2006    29,500.00      
Feb. 25, 2007    500.00       Feb. 25, 2007    8,200.00       Mar. 18, 2007

Afton Chemical Sprl
as of Sept 30, 2006

        

Customs and Taxes:

   78,740.00       UFN*    315.00       UFN*    315.00       UFN*    251,860.00
      UFN*    80,982.00       UFN*    15,742.00       UFN*

Lease Guarantees:

   3,048.00       Mar. 01, 2008    94,943.00       Jun. 30, 2012

Afton Chemical GmbH

        

Lease Guarantees:

   31,685.00       UFN*

 

* UFN = Until Further Notice

Contingent Obligations

Deed of Guarantee dated June 23, 2003 given by Ethyl Corporation relating the
sale and lease-back by Ethyl Petroleum Addivities Limited (Afton Chemical
Limited) of the “Eurotech Center” located in Bracknell, England.



--------------------------------------------------------------------------------

Schedule 7.2

Existing Liens

1. Liens in connection with the Capitalized Leases described on Schedule 7.1

2. The Following UCC financing statements:

Afton Chemical Corporation

 

JURISDICTION

 

Secured Party

 

TYPE

 

FILE NUMBER

 

DATE FILED

 

COLLATERAL DESCRIPTION

Delaware, Secretary of State   Citicorp Leasing, Inc.   UCC-1   6137904 9  
April 25, 2006   Leased Equipment Illinois, Secretary of State   Sumner Group,
Inc.   UCC-1   9462066   Jan. 18, 2005   Digital copier & accessories   Citicorp
Leasing, Inc.   UCC-1   10469589   Dec. 16, 2005   Leased Equipment   Sumner
Group, Inc.   UCC-1   11002498   May 26, 2006   Used image runner & accessories
  Sumner Group, Inc.   UCC-1   11592627   Dec. 6, 2006   Used Canon image runner
with accessories Ethyl Corporation

JURISDICTION

 

Secured Party

 

TYPE

 

FILE NUMBER

 

DATE FILED

 

COLLATERAL DESCRIPTION

Virginia, State Corporation Commission   IOS Capital, LLC   UCC-1   030506
7103-3   May 6, 2003   Equipment leased in connection with the Agreement as
identified   IOS Capital, LLC   UCC-1   030514 7106-6   May 14, 2003   Equipment
leased in connection with the Agreement as identified   De Lage Landen Financial
Services, Inc.   UCC-1   041227 7230-3   Dec. 27, 2004   Leased Equipment   NMHG
Financial Services, Inc.   UCC-1   060710 7237-5   July 10, 2006   All equipment
now or hereafter leased NewMarket Services Corporation

JURISDICTION

 

Secured Party

 

TYPE

 

FILE NUMBER

 

DATE FILED

 

COLLATERAL DESCRIPTION

Virginia, State Corporation Commission   IOS Capital   UCC-1   050721 7297-2  
July 21, 2005   Equipment leased in connection with the Master Agreement as
identified   IOS Capital   UCC-1   051025 7221-8   Oct. 25, 2005   Equipment
leased in connection with the Master Agreement as identified   IOS Capital  
UCC-1   060614 7092-3   June 14, 2006   Equipment leased in connection with the
Master Agreement as identified



--------------------------------------------------------------------------------

Existing Investments         Schedule 7.4                    $$    Domestic   
Foreign

NewMarket Investments in Subsidiaries

             

102

   Ethyl Petroleum Additives Inc.    VA      207,471,652      207,471,652     

272

   EPA - Australia         4,063         4,063  

272

   Australia         1,210,972         1,210,972  

221

   Canada         9,468,429         9,468,429  

222

   Canada Holdings         15,979,760      15,979,760     

224

   Canada         6,511,331         6,511,331  

105

   Ethyl Interamerica Company    DE      206,350      206,350     

116

   Ethyl Asia Pacific Company    VA      2,310,423      2,310,423     

125

   Ethyl Foreign Sales Corporation    VI      4,200      4,200     

127

   Interamerica Terminals Company    VA      4,510,846      4,510,846     

157

   Ethyl Additives Company    VA      57,117,658      57,117,658     

190

   EID (Ships)         1,060,000         1,060,000  

226

   Ethyl Petroleum Additives Limited         23,205,400         23,205,400  

235

   Ethyl Services         16,712         16,712  

236

   Ethyl Services - GmbH         1,200,287         1,200,287  

238

   Ethyl Shipping Company Limited         212,797         212,797  

240

   Ethyl Europe SA         21,476,234         21,476,234  

245

   Ethyl UK Ltd.         14,465         14,465  

258

   Ethyl Brazil         13,365,885         13,365,885  

261

   Afton Mexico         226,000         226,000  

263

   Afton Venezuela         145,000         145,000  

265

   Ethyl Admin GmbH         1,286,579         1,286,579  

282

   Ethyl Japan         7,980,508         7,980,508  

284

   Ethyl Japan Holdings         7,980,308      7,980,308     

807

   Edwin Cooper    VA      1,000      1,000     

886

   Ethyl Ventures    VA      48,358,389      48,358,389                         
            Total       $ 431,325,248    $ 343,940,586    $ 87,384,662        
                    

Afton Chemical Corporation Investment in Subsidiaries

                 Ethyl Additives Company         57,117,658      57,117,658     
   Edwin Cooper         1,000      1,000         Ethyl Asia Pacific Company   
     2,310,423      2,310,423         Canada Holdings         4,586,331     
4,586,331         Ethyl Petroleum Additives Limited         23,205,400        
23,205,400      Ethyl Europe SA         21,476,234         21,476,234      EPA -
Australia         4,063         4,063      Ethyl Japan Holdings        
7,980,308      7,980,308         Afton Mexico         226,000         226,000  
   Afton Venezuela         145,000         145,000      Ethyl Brazil        
13,364,683         13,364,683                                  

Total ACC

        130,417,100      71,995,720      58,421,380                             



--------------------------------------------------------------------------------

Existing Investments         Schedule 7.4                    $$    Domestic   
Foreign Ethyl Asia Pacific Investment in Subsidiaries                  Australia
      1,210,972       1,210,972 Afton Additives Investments in Subsidiaries   
              Ethyl Brazil       1,202       1,202 Afton Canada Holding
Investments               221    Afton Canada       9,468,429       9,468,429
Ethyl Canada Holdings Investments               221    Ethyl Canada      
6,511,331       6,511,331 Ethyl Europe ESPRL Investments               245   
Ethyl UK Ltd.       14,465       14,465   265    Ethyl Admin GmbH      
1,286,579       1,286,579                             Total EESPRL (0240)
Investment       1,301,044    0    1,301,044                        NewMarket
Corporation Investments               102    Afton Chemical       207,471,652   
207,471,652    Afton Japan Holdings               282    Afton Japan      
7,980,508       7,980,508                             Total AJH (0284)
Investment       7,980,508    0    7,980,508                        Ethyl
Corporation Investment in Subsidiaries               105    Ethyl Interamerica
Company       206,350    206,350      125    Ethyl Foreign Sales Corporation   
   4,200    4,200      127    Interamerica Terminals Company       4,510,846   
4,510,846      190    EID (Ships)       1,060,000       1,060,000   222   
Canada Holdings       11,393,429    11,393,429      235    Ethyl Services      
16,712       16,712   236/255    Ethyl Services - GmbH       1,200,287      
1,200,287   238    Ethyl Shipping Company Limited       212,797       212,797  
886    Ethyl Ventures       48,358,389    48,358,389                            
   SubTotal       66,963,010    64,473,214    2,489,796                       



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING CREDIT NOTE

 

[$            ]    New York, New York    December 21, 2006

FOR VALUE RECEIVED, the undersigned, NEWMARKET CORPORATION, a Virginia
corporation (the “Borrower”), hereby promises to pay to [name of Lender] (the
“Lender”) or its registered assigns, at the office of SunTrust Bank (“SunTrust”)
at 303 Peachtree St., N.E., Atlanta, Georgia 30308, on the Revolving Commitment
Termination Date (as defined in the Second Amended and Restated Revolving Credit
Agreement, dated as of December 21, 2006, as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the lenders from time to time party thereto and SunTrust, as
administrative agent for the lenders, the lesser of the principal sum of [amount
of such Lender’s Revolving Commitment] and the aggregate unpaid principal amount
of all Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement. In addition, should legal action or an attorney-at-law be utilized to
collect any amount due hereunder, the Borrower further promises to pay costs of
collection, including the reasonable attorneys’ fees of the Lender, as provided
in the Credit Agreement.

Upon the occurrence of an Event of Default, the Borrower promises to pay
interest, on demand, at a rate or rates provided in the Credit Agreement.

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation (absent manifest error) shall not affect the obligations of the
Borrower to make the payments of principal and interest in accordance with the
terms of this Revolving Credit Note and the Credit Agreement.

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

This Revolving Credit Note evidences a restatement of the indebtedness
previously outstanding under that certain Amended and Restated Credit Agreement
dated as of June 18, 2004, by and among the Borrower, the Lenders and financial
institutions party thereto, and SunTrust Bank, as Administrative Agent, and the
revolving notes issued thereunder (the

 

A-1



--------------------------------------------------------------------------------

“Original Obligations”). This Revolving Credit Note is being delivered by the
Borrower and accepted by the Lender in exchange for the Revolving Note
evidencing the Original Obligations, but not as a refinancing, substitution,
extinguishment or novation of such Original Obligations.

THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT FOR
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) THE LAWS OF
THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

NEWMARKET CORPORATION By:  

 

  Name:   Title: [SEAL]

 

A-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

 

Amount and

Type of Loan

 

Payments of

Principal

 

Unpaid

Principal

Balance of

Note

 

Name of Person

Making

Notation

                       

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWINGLINE NOTE

 

$5,000,000    New York, New York    December 21, 2006

FOR VALUE RECEIVED, the undersigned, NEWMARKET CORPORATION, a Virginia
corporation (the “Borrower”), hereby promises to pay to SUNTRUST BANK (the
“Swingline Lender”) or its registered assigns, at the office of SunTrust Bank
(“SunTrust”) at 303 Peachtree St., N.E., Atlanta, Georgia 30308, on the
Revolving Commitment Termination Date (as defined in the Second Amended and
Restated Revolving Credit Agreement dated as of December 21, 2006 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto and SunTrust, as administrative agent for the lenders, the lesser of the
principal sum of FIVE MILLION AND NO/100 DOLLARS ($5,000,000) and the aggregate
unpaid principal amount of all Swingline Loans made by the Swingline Lender to
the Borrower pursuant to the Credit Agreement, in lawful money of the United
States of America in immediately available funds, and to pay interest from the
date hereof on the principal amount thereof from time to time outstanding, in
like funds, at said office, at the rate or rates per annum and payable on such
dates as provided in the Credit Agreement. In addition, should legal action or
an attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay costs of collection, including the reasonable attorneys’
fees of the Swingline Lender, as provided in the Credit Agreement.

Upon the occurrence of an Event of Default, the Borrower promises to pay
interest, on demand, at a rate or rates provided in the Credit Agreement.

All borrowings evidenced by this Swingline Note and all payments and prepayments
of the principal hereof and the date thereof shall be endorsed by the holder
hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation (absent manifest error) shall not affect the obligations of the
Borrower to make the payments of principal and interest in accordance with the
terms of this Swingline Note and the Credit Agreement.

This Swingline Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for optional and mandatory prepayment of the principal hereof prior to
the maturity hereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified.

This Swingline Note evidences a restatement of the indebtedness previously
outstanding under that certain Amended and Restated Credit Agreement dated as of
June 18, 2004, by and among the Borrower, the Lenders and financial institutions
party thereto, and SunTrust Bank, as

 

B-1



--------------------------------------------------------------------------------

Administrative Agent, and the revolving notes issued thereunder (the “Original
Obligations”). This Swingline Note is being delivered by the Borrower and
accepted by the Lender in exchange for the Swingline Note evidencing the
Original Obligations, but not as a refinancing, substitution, extinguishment or
novation of such Original Obligations.

THIS SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT FOR
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) THE LAWS OF
THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

NEWMARKET CORPORATION By:  

 

  Name:   Title: [SEAL]

 

B-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

 

Amount and

Type of Loan

 

Payments of

Principal

 

Unpaid

Principal

Balance of

Note

 

Name of Person

Making

Notation

                       

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ACCEPTANCE

[date to be supplied]

Reference is made to the Second Amended and Restated Revolving Credit Agreement
dated as of December 21, 2006 (as amended and in effect on the date hereof, the
“Credit Agreement”), among NewMarket Corporation, a Virginia corporation, the
lenders from time to time party thereto and SunTrust Bank, as Administrative
Agent for such lenders. Terms defined in the Credit Agreement are used herein
with the same meanings.

The [name of assignor] (the “Assignor”) hereby sells and assigns, without
recourse, to [name of assignee] (the “Assignee”), and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth below, the interests set forth below (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth below in the Revolving
Commitment of the Assignor on the Assignment Date and Revolving Loans owing to
the Assignor which are outstanding on the Assignment Date, together with the
participations in the LC Exposure and the Swingline Exposure of the Assignor on
the Assignment Date, but excluding accrued interest and fees to and excluding
the Assignment Date. The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement. From and after the Assignment Date (i) the Assignee shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.21(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 10.4(b) of the Credit Agreement.

The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries

 

C-1



--------------------------------------------------------------------------------

or Affiliates or any other Person of any of their respective obligations under
any Credit Document.

The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date, unless otherwise agreed in writing by
the Administrative Agent.

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.

 

  Date of Assignment:  

 

    Legal Name of Assignor:  

 

    Legal Name of Assignee:  

 

    Assignee’s Address for Notices:  

 

    Effective Date of Assignment:  

 

    (“Assignment Date”):  

 

 

 

C-2



--------------------------------------------------------------------------------

Facility    Principal Amount
Assigned    Percentage Assigned of
Commitment (set forth, to at
least 3 decimals, as a
percentage of the aggregate
Commitments of all Lenders
thereunder)

Revolving Loans:

   $      %

The terms set forth above are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor   By:  

 

  Name:   Title: [NAME OF ASSIGNEE], as Assignee   By:  

 

  Name:   Title:

 

C-3



--------------------------------------------------------------------------------

The undersigned hereby consents to the within assignment:

 

NEWMARKET CORPORATION     SUNTRUST BANK, as       Administrative Agent: By:  

 

    By:  

 

Name:     Name: Title:     Title:

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

THIS AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT (the “Agreement”), dated
as of December     , 2006, by and among NEWMARKET CORPORATION, a Virginia
corporation (the “Borrower”), each of the subsidiaries of the Borrower listed on
Schedule I hereto (each such subsidiary individually, a “Guarantor” and
collectively, the “Guarantors”) and SUNTRUST BANK, a Georgia banking
corporation, as administrative agent (the “Administrative Agent”) for the
benefit of itself and the several banks and other financial institutions (the
“Lenders”) from time to time party to the Second Amended and Restated Revolving
Credit Agreement, dated as of the date hereof, by and among the Borrower, the
several banks and other financial institutions from time to time party thereto
(the “Lenders”), the Administrative Agent, and SunTrust Bank, as Issuing Bank
and as Swingline Lender (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined herein shall the meanings assigned to such
terms in the Credit Agreement).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to continue
to make available a revolving credit facility in favor of the Borrower;

WHEREAS, each of the Guarantors is a direct or indirect Subsidiary of the
Borrower and will derive substantial benefit from the making of Loans by the
Lenders and the issuance of Letters of Credit by the Issuing Bank; and

WHEREAS, it is a condition precedent to the obligations of the Administrative
Agent, the Swingline Lender, and the Lenders under the Credit Agreement that
each Guarantor execute and deliver to the Administrative Agent an Amended and
Restated Subsidiary Guaranty Agreement in the form hereof, and each Guarantor
wishes to fulfill said condition precedent;

NOW, THEREFORE, in order to induce Lenders to extend the Loans and the Issuing
Bank to issue Letters of Credit and to make the financial accommodations as
provided for in the Credit Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, (i) the due and punctual payment of all Obligations including, without
limitation, (A) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by the Borrower under the Credit
Agreement in respect of any Letter of Credit when and as due, including payments
in respect of reimbursement of disbursements, interest thereon and

 

D-1



--------------------------------------------------------------------------------

obligations to provide cash collateral, and (C) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties to the Administrative Agent and the Lenders under the Credit
Agreement and the other Loan Documents, (ii) the due and punctual performance of
all covenants, agreements, obligations and liabilities of the Loan Parties under
or pursuant to the Credit Agreement and the other Loan Documents; and (iii) the
due and punctual payment and performance of all obligations of the Borrower,
monetary or otherwise, arising under any Hedging Transaction incurred to limit
interest rate or fee fluctuation with respect to the Loans and Letters of Credit
entered into with a counterparty that was a Lender or an Affiliate of a Lender
at the time such Hedging Transaction was entered into (each such person a
“Specified Hedge Provider”; the Administrative Agent, the Lenders and the
Specified Hedge Providers, collectively, the “Secured Parties” and each
individually a “Secured Party”) (all the monetary and other obligations referred
to in the preceding clauses (i) through (iii) being collectively called the
“Guaranteed Obligations”). Each Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from such Guarantor, and that such Guarantor will remain bound
upon its guarantee notwithstanding any extension or renewal of any Guaranteed
Obligations.

Section 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment or protest to, demand of or payment from
the other Loan Parties of any of the Guaranteed Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment. To
the fullest extent permitted by applicable law, the obligations of each
Guarantor hereunder shall not be affected by (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
or exercise any right or remedy against the Borrower or any other Guarantor
under the provisions of the Credit Agreement, any other Loan Document or
otherwise, (ii) the failure of any Secured Party to assert any claim or demand
or to enforce or exercise any right or remedy against the Borrower or any other
Guarantor under the provisions or any instruments, agreements or documents
executed in connection with any Hedging Transaction incurred to limit interest
rate or fee fluctuation with respect to the Loans and Letters of Credit entered
into with a Specified Hedge Provider (each such document, a “Hedging Document”),
(iii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, this Agreement, any other Loan Document, any
Hedging Document, any guarantee or any other agreement, including with respect
to any other Guarantor under this Agreement, or (iv) the failure to perfect any
security interest in, or the release of, any of the security held by or on
behalf of the Administrative Agent or any Secured Party.

Section 3. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Secured Party to any of the security held for payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any Secured Party in favor of the Borrower or any
other Person.



--------------------------------------------------------------------------------

Section 4. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Secured Party to assert any claim or demand or to
enforce any remedy under the Credit Agreement, any other Loan Document, any
Hedging Document or any other agreement, by any waiver or modification of any
provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations, or by any other act
or omission that may or might in any manner or to the extent vary the risk of
any Guarantor or that would otherwise operate as a discharge of each Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of all the Obligations).

Section 5. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of any Loan Party or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any Loan Party, other than the final and indefeasible payment in
full in cash of the Guaranteed Obligations. The Administrative Agent and the
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Guaranteed Obligations, make any other accommodation with any other Loan
Party or any other guarantor, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been fully, finally and indefeasibly paid in cash. Pursuant to
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Guarantor or
guarantor, as the case may be, or any security.

Section 6. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due (after giving effect to any applicable
grace period), whether at maturity, by acceleration, after notice of prepayment
or otherwise, each Guarantor hereby promises to and will forthwith pay, or cause
to be paid, to the Administrative Agent upon demand for the benefit of the
Secured Parties in cash the amount of such unpaid Obligation. Upon payment by
any Guarantor of any sums to the Administrative Agent, all rights of such
Guarantor against any Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all the Guaranteed Obligations. In addition, any
indebtedness of any Loan Party now or hereafter held by any Guarantor is hereby
subordinated in right of payment to the prior payment in full in cash of the
Guaranteed Obligations. If any amount shall erroneously be paid to any Guarantor



--------------------------------------------------------------------------------

after an Event of Default has occurred and is continuing on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Administrative Agent and the Secured Parties and shall forthwith
be paid to the Administrative Agent to be credited against the payment of the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.

Section 7. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of other Loan Parties’ financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the Secured Parties will have any duty to advise any of
the Guarantors of information known to it or any of them regarding such
circumstances or risks.

Section 8. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Guarantor
shall be sold to satisfy a claim of any Secured Party under this Agreement, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

Section 9. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6) that, in the event a payment shall be
made by any other Guarantor under this Agreement or assets of any other
Guarantor shall be sold to satisfy a claim of any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower as provided in Section 8, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 21, the date of the Supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 9 shall be subrogated to the rights
of such Claiming Guarantor under Section 8 to the extent of such payment.

Section 10. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Section 8 and Section 9 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Guaranteed Obligations. No failure on the part of the Borrower or
any Guarantor to make the payments required under applicable law or otherwise
shall in any respect limit the obligations and liabilities of any



--------------------------------------------------------------------------------

Guarantor with respect to its obligations hereunder, and each Guarantor shall
remain liable for the full amount of the obligations of such Guarantor
hereunder.

Section 11. Representations and Warranties. Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct.

Section 12. Termination. The guarantees made hereunder (i) shall terminate when
all the Guaranteed Obligations (other than Unasserted Obligations and those
Guaranteed Obligations relating to the Hedging Obligations) have been paid in
full in cash and the Lenders have no further commitment to lend under the Credit
Agreement, the LC Exposure has been reduced to zero and the Issuing Bank has no
further obligation to issue Letters of Credit under the Credit Agreement and
(ii) shall continue to be effective or be reinstated, as the case may be, if at
any time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Lender or any Guarantor upon the bankruptcy or
reorganization of the Borrower, any Guarantor or otherwise. In connection with
the foregoing, the Administrative Agent shall execute and deliver to such
Guarantor or Guarantor’s designee, at such Guarantor’s expense, any documents or
instruments, without representation or recourse, which such Guarantor shall
reasonably request from time to time to evidence such termination and release.

Section 13. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent and the Secured
Parties, and their respective successors and assigns, except that no Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void). If all of the
capital stock of a Guarantor is sold, transferred or otherwise disposed of
(including by merger or consolidation) pursuant to a transaction permitted by
the Credit Agreement, or if a Guarantor is dissolved or liquidated as permitted
by the Credit Agreement, such Guarantor shall be released from its obligations
under this Agreement without further action. This Agreement shall be construed
as a separate agreement with respect to each Guarantor and may be amended,
modified, supplemented, waived or released with respect to any Guarantor without
the approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

Section 14. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent of any kind in exercising
any power, right or remedy hereunder and no course of dealing between any
Guarantor on the one hand the and Administrative Agent or any holder of any Note
on the other hand shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy hereunder, under any other
Loan Document or under any Hedging Document, or any



--------------------------------------------------------------------------------

abandonment or discontinuance of steps to enforce such a power, right or remedy,
preclude any other or further exercise thereof or the exercise of any other
power, right or remedy. The rights and of the Administrative Agent hereunder and
of the Secured Parties under the other Loan Documents and the Hedging Documents,
as applicable, are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by subsection (b) below, and then
such waiver and consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any Guarantor in any case
shall entitle such Guarantor to any other or further notice in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent, with the prior written consent of the Required
Lenders (except as otherwise provided in the Credit Agreement).

Section 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.1 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
its address set forth on Schedule I attached hereto.

Section 16. Severability. Any provision of this Agreement held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 17. Counterparts; Integration. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract (subject to Section 13), and
shall become effective as provided in Section 13. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Agreement. This Agreement
constitutes the entire agreement among the parties hereto regarding the subject
matters hereof and supersedes all prior agreements and understandings, oral or
written, regarding such subject matter.

Section 18. Rules of Interpretation. The rules of interpretation specified in
Section 1.4 of the Credit Agreement shall be applicable to this Agreement.

Section 19. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and be governed by the
law (without giving effect to the conflict of law principles thereof) of the
State of New York.

(b) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States courts
located within the Southern



--------------------------------------------------------------------------------

district in the State of New York, and any state court of the State of New York
located in New York City and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement, any other Loan
Document or any Hedging Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the extent permitted by applicable law, such Federal
court. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing Bank
or any Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement against any Guarantor or its properties in the courts
of any jurisdiction.

(c) Each Guarantor irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each party hereto irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each Guarantor irrevocably consents to the service of process in the manner
provided for notices in Section 10.1 of the Credit Agreement. Nothing in this
Agreement will affect the right of the Administrative Agent or any Secured Party
to serve process in any other manner permitted by law.

Section 20. Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY HEDGING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE HEDGING
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 21. Additional Guarantors. Pursuant to Section 5.12 of the Credit
Agreement, each Restricted Subsidiary that was not in existence on the date of
the Credit Agreement is required to enter into this Agreement as a Guarantor
upon becoming a Restricted Subsidiary. Upon execution and delivery after the
date hereof by the Administrative Agent and such Restricted Subsidiary of an
instrument in the form of Annex 1, such Restricted Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any instrument adding an
additional Guarantor



--------------------------------------------------------------------------------

as a party to this Agreement shall not require the consent of any other
Guarantor hereunder. The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Agreement.

Section 22. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Secured Party to or for
the credit or the account of any Guarantor against any or all the obligations of
such Guarantor now or hereafter existing under this Agreement, the other Loan
Documents and the Hedging Documents held by such Secured Party, irrespective of
whether or not such Person shall have made any demand under this Agreement, any
other Loan Document or any Hedging Document and although such obligations may be
unmatured. The rights of each Secured Party under this Section 22 are in
addition to other rights and remedies (including other rights of setoff) that
such Secured Party may have.

Section 23. Savings Clause.

(a) Notwithstanding any provision herein contained to the contrary, each
Guarantor’s liability hereunder shall be limited to an amount not to exceed as
of any date of determination the greater of:

(i) the net amount of all Loans and other extensions of credit (including
Letters of Credit) advanced under the Credit Agreement and directly or
indirectly re-loaned or otherwise transferred to, or incurred for the benefit
of, such Guarantor, plus interest thereon at the applicable rate specified in
the Credit Agreement; or

(ii) the amount which could be claimed by the Agent and Lenders from such
Guarantor under this Guaranty without rendering such claim voidable or avoidable
under Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law after taking into account, among other things,
such Guarantor’s right of contribution and indemnification from each other
Guarantor under Sections 8 and 9.

(b) This Section 23 is intended solely to preserve the rights of the
Administrative Agent and the Secured Parties hereunder to the maximum extent
that would not cause the Guaranteed Obligations of such Guarantor to be subject
to avoidance or unenforceability under the Avoidance Provisions, and neither the
Guarantors nor any other Person shall have any right or claim under this
Section 23 as against the Administrative Agent or Secured Parties that would not
otherwise be available to such Person under the Avoidance Provisions.

[Signatures Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

AFTON CHEMICAL ADDITIVES CORPORATION By:  

 

  Name:   Title: AFTON CHEMICAL ASIA PACIFIC LLC By:  

 

  Name:   Title: AFTON CHEMICAL CANADA HOLDINGS, INC. By:  

 

  Name:   Title: AFTON CHEMICAL CORPORATION By:  

 

  Name:   Title:

[SIGNATURE PAGE TO AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

AFTON CHEMICAL JAPAN HOLDINGS, INC. By:  

 

  Name:     Title:   AFTON CHEMICAL INTANGIBLES LLC By:  

 

  Name:     Title:   THE EDWIN COOPER CORPORATION By:  

 

  Name:     Title:   ETHYL ASIA PACIFIC LLC By:  

 

  Name:     Title:   ETHYL CANADA HOLDINGS, INC. By:  

 

  Name:     Title:  

[SIGNATURE PAGE TO AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

ETHYL CORPORATION By:  

 

  Name:     Title:   ETHYL EXPORT CORPORATION By:  

 

  Name:     Title:   ETHYL INTERAMERICA CORPORATION By:  

 

  Name:     Title:   ETHYL VENTURES, INC. By:  

 

  Name:     Title:   INTERAMERICA TERMINALS CORPORATION By:  

 

  Name:     Title:  

[SIGNATURE PAGE TO AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

NEWMARKET INVESTMENT COMPANY By:  

 

  Name:   Title: NEWMARKET SERVICES CORPORATION By:  

 

  Name:   Title: OLD TOWN LLC By:  

 

  Name:   Title: NEWMARKET CORPORATION By:  

 

  Name:   Title:

 

SUNTRUST BANK, as

Administrative Agent

By:  

 

  Name:   Title:

[SIGNATURE PAGE TO AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I TO THE

SUBSIDIARY GUARANTY AGREEMENT

 

Guarantor(s)

  

Address

Afton Chemical Additives Corporation

  

Afton Chemical Asia Pacific LLC

  

Afton Chemical Canada Holdings, Inc.

  

Afton Chemical Corporation

  

Afton Chemical Japan Holdings, Inc.

  

Afton Chemical Intangibles LLC

  

The Edwin Cooper Corporation

  

Ethyl Asia Pacific LLC

  

Ethyl Canada Holdings, Inc.

  

Ethyl Corporation

  

Ethyl Export Corporation

  

Ethyl Interamerica Corporation

  

Ethyl Ventures, Inc.

  

Interamerica Terminals Corporation

  

NewMarket Investment Company

  

NewMarket Services Corporation

  

Old Town LLC

  



--------------------------------------------------------------------------------

ANNEX 1

to

SUBSIDIARY GUARANTY AGREEMENT

SUPPLEMENT NO.             , dated as of                     , to the Amended
and Restated Subsidiary Guaranty Agreement, dated as of December 21, 2006 (the
“Guaranty Agreement”), among NEWMARKET CORPORATION, a Virginia corporation (the
“Borrower”), each of the subsidiaries of the Borrower listed on Schedule I
thereto (each such subsidiary individually, a “Guarantor” and collectively, the
“Guarantors”) and SUNTRUST BANK, a Georgia banking corporation, as
administrative agent (the “Administrative Agent”) for the Lenders (as defined in
the Credit Agreement referred to below).

Reference is made to the Second Amended and Restated Revolving Credit Agreement,
dated as of December 21, 2006 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
lenders from time to time party thereto (the “Lenders”) and SunTrust Bank, as
Administrative Agent and issuing bank (in such capacity, the “Issuing Bank”).

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty Agreement and the Credit
Agreement.

The Guarantors have entered into the Guaranty Agreement in order to induce the
Lenders to make Loans and the Issuing Bank to issue Letters of Credit. Pursuant
to Section 5.12 of the Credit Agreement, each Subsidiary that was not in
existence or not a Guarantor on the date of the Credit Agreement is required to
enter into the Guaranty Agreement as a Guarantor upon becoming a Subsidiary.
Section 21 of the Guaranty Agreement provides that additional Subsidiaries of
the Borrower may become Guarantors under the Guaranty Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary of the Borrower (the “New Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Guaranty Agreement in order to induce the Lenders to make additional
Loans and the Issuing Bank to issue additional Letters of Credit and as
consideration for Loans previously made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

Joinder. In accordance with Section 21 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (i) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as Guarantor thereunder
and (ii) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a Guarantor in the Guaranty Agreement shall be deemed to
include the New Guarantor. The Guaranty Agreement is hereby incorporated herein
by reference.



--------------------------------------------------------------------------------

Representations and Warranties. The New Guarantor represents and warrants to the
Administrative Agent and the Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and that each of this Supplement and
the Guaranty Agreement constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

Binding Effect. This Supplement shall become effective when it shall have been
executed by the New Guarantor and thereafter shall be binding upon the New
Guarantor and shall inure to the benefit of the Administrative Agent and the
Secured Parties. Upon the effectiveness of this Supplement, this Supplement
shall be deemed to be a part of and shall be subject to all the terms and
conditions of the Guaranty Agreement. The New Guarantor shall not have the right
to assign its rights hereunder or any interest herein without the prior written
consent of the Secured Parties.

Governing Law. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW (WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF NEW
YORK.

Execution in Counterparts. This Supplement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

Notices to New Guarantor. All communications and notices hereunder shall be in
writing and given as provided in Section 15 of the Guaranty Agreement. All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to the Borrower.

[Signatures Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.

 

[NAME OF NEW GUARANTOR] By:  

 

  Name:   Title:   Address:

SUNTRUST BANK, as

Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 2.3

FORM OF NOTICE OF REVOLVING BORROWING

[Date]

SunTrust Bank,

    as Administrative Agent

    for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, GA 30308

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Revolving Credit Agreement
dated as of December 21, 2006 (as amended and in effect on the date hereof, the
“Credit Agreement”), among the undersigned, as Borrower, the lenders from time
to time party thereto, and SunTrust Bank, as Administrative Agent. Terms defined
in the Credit Agreement are used herein with the same meanings. This notice
constitutes a Notice of Revolving Borrowing, and the Borrower hereby requests a
Revolving Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to the Revolving
Borrowing requested hereby:

 

  (A)

Aggregate principal amount of Revolving Borrowing1:                     

 

  (B) Date of Revolving Borrowing (which is a Business Day):
                    

 

  (C)

Interest Rate basis2:                     

 

  (D)

Interest Period3 :                     

 

  (E) Location and number of Borrower’s account to which proceeds of Revolving
Borrowing are to be disbursed:                     

 

1

Not less than $5,000,000 and an integral multiple of $1,000,000 for Eurodollar
Borrowings.

2

Eurodollar Borrowing or Base Rate Borrowing.

3

Which must comply with the definition of “Interest Period” and end not later
than the Revolving Commitment Termination Date.

Exhibit 2.3-1



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a) and (b) of Section 3.2 of the Credit Agreement are satisfied.

 

Very truly yours, NEWMARKET CORPORATION By:  

 

  Name:   Title:

Exhibit 2.3-2



--------------------------------------------------------------------------------

EXHIBIT 2.4

FORM OF NOTICE OF SWINGLINE BORROWING

[Date]

SunTrust Bank,

    as Administrative Agent

    for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, GA 30308

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Revolving Credit Agreement
dated as of December 21, 2006 (as amended and in effect on the date hereof, the
“Credit Agreement”), among the undersigned, as Borrower, the Lenders named
therein, and SunTrust Bank, as Administrative Agent. Terms defined in the Credit
Agreement are used herein with the same meanings. This notice constitutes a
Notice of Swingline Borrowing, and the Borrower hereby requests a Swingline Loan
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to the Swingline Borrowing requested hereby:

 

  (A)

Principal amount of Swingline Loan1:                     

 

  (B) Date of Swingline Loan (which is a Business Day)                     

 

  (C) Location and number of Borrower’s account to which proceeds of Swingline
Loan are to be disbursed:                     

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a) and (b) of Section 3.2 of the Credit Agreement are satisfied.

 

Very truly yours, NEWMARKET CORPORATION By:  

 

  Name:   Title:

 

1

Not less than $100,000 and an integral multiple of $50,000 unless otherwise
agreed.

Exhibit 2.4-1



--------------------------------------------------------------------------------

EXHIBIT 2.6

FORM OF NOTICE OF CONTINUATION/CONVERSION

[Date]

SunTrust Bank,

    as Administrative Agent

    for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, GA 30308

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Revolving Credit Agreement
dated as of December 21, 2006 (as amended and in effect on the date hereof, the
“Credit Agreement”), among the undersigned, as Borrower, the lenders named
therein, and SunTrust Bank, as Administrative Agent. Terms defined in the Credit
Agreement are used herein with the same meanings. This notice constitutes a
Notice of Continuation/Conversion and the Borrower hereby requests the
conversion or continuation of a Revolving Borrowing under the Credit Agreement,
and in that connection the Borrower specifies the following information with
respect to the Revolving Borrowing to be converted or continued as requested
hereby:

 

  (A)

Revolving Borrowing to which this request applies:                     1

 

  (B) Principal amount of Revolving Borrowing to be converted/continued:
                    

 

  (C) Effective date of election (which is a Business Day):                     

 

  (D) Interest rate basis for resulting Revolving Borrowing:
                    

 

  (E)

Interest Period for resulting Revolving Borrowing2:                     

 

Very truly yours, NEWMARKET CORPORATION By:  

 

  Name:   Title:

 

1

If different options are being elected with respect to different portions of a
Revolving Borrowing, specify the portions thereof that are to be allocated to
each resulting Revolving Borrowing.

2

If not specified, deemed to be one month.

Exhibit 2.6-1



--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(iv)

FORM OF SECRETARY’S CERTIFICATE OF NEWMARKET CORPORATION

The undersigned, being the [Assistant] Secretary of NEWMARKET CORPORATION, a
Virginia corporation (the “Company”), hereby gives this certificate to SUNTRUST
BANK, in its capacity as administrative agent (the “Administrative Agent”), for
the several banks and other financial institutions from time to time party to
the Credit Agreement (defined below) (the “Lenders”), to consummate certain
financial accommodations with the Company, pursuant to the terms of that certain
Second Amended and Restated Credit Agreement (“Credit Agreement”), dated as of
the date thereof, among the Company, the Lenders, and the Administrative Agent.
Capitalized terms used in this Secretary’s Certificate that are not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement.
This Secretary’s Certificate is being delivered pursuant to Section 3.1(b) of
the Credit Agreement.

I,                     , [Assistant] Secretary of                      the
Company DO HEREBY CERTIFY that:

1. Attached hereto as Exhibit A is a true and correct copy of the Articles of
Incorporation of the Company, certified by the Clerk of the State Corporation
Commission of the Commonwealth of Virginia on                     , which have
not been amended, restated, supplemented or otherwise modified since such date
and are in full force and effect on the date hereof.

2. Attached hereto as Exhibit B is a true and correct copy of the Bylaws of the
Company, which have not been amended, restated, supplemented or otherwise
modified since such date and are in full force and effect on the date hereof.

3. Attached hereto as Exhibit C is a true and correct copy of certain
resolutions duly adopted by the Board of Directors of the Company [at a meeting
of said Board of Directors duly called and held on                     ] [by the
unanimous written consent of said Board of Directors on                     ],
which resolutions are the only resolutions adopted by the Board of Directors of
the Company or any committee thereof relating to the Credit Agreement and the
other Loan Documents to which the Company is a party and the transactions
contemplated therein and such resolutions have not been revoked, amended,
supplemented or modified and are in full force and effect on the date hereof.

4. Each of the persons named below is a duly elected and qualified officer of
the Company holding the respective office set forth opposite his or her name,
and the signature set forth opposite of each such person is his or her genuine
signature:

 

Name

  

Title

  

Specimen Signature

 

  

 

  

 

 

  

 

  

 

 

   [Assistant] Secretary   

 

Exhibit 3.1(b)(v)-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name this             day of
December, 2006

 

 

Name: Title: [Assistant] Secretary

I,                     ,                     of the Company, do hereby certify
that                      has been duly elected, is duly qualified and is the
[Assistant] Secretary of the Company and that the signature set forth above is
his genuine signature.

 

 

Name:  

 

Title:  

 

Exhibit 3.1(b)(v)-2



--------------------------------------------------------------------------------

EXHIBIT A

[Articles]

Exhibit 3.1(b)(v)-3



--------------------------------------------------------------------------------

EXHIBIT B

[Bylaws]

Exhibit 3.1(b)(v)-3



--------------------------------------------------------------------------------

EXHIBIT C

[Resolutions]

Exhibit 3.1(b)(v)-3



--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(viii)

FORM OF OFFICER’S CERTIFICATE

Reference is made to the Second Amended and Restated Revolving Credit Agreement
dated as of December 21, 2006 (the “Credit Agreement”), among NewMarket
Corporation (the “Borrower”), the lenders from time to time party thereto, and
SunTrust Bank, as Administrative Agent. Terms defined in the Credit Agreement
are used herein with the same meanings. This certificate is being delivered
pursuant to Section 3.1(b)(viii) of the Credit Agreement.

I, David A. Fiorenza, Principal Financial Officer of the Borrower, DO HEREBY
CERTIFY that:

(a) the representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct in all material respects on and as of the date
hereof;

(b) no Default or Event of Default has occurred and is continuing at the date
hereof; and

(c) since December 31, 2005, which is the date of the most recent financial
statements described in Section 4.4 of the Credit Agreement, there has been no
change which has had or could reasonably be expected to have a Material Adverse
Effect.

IN WITNESS WHEREOF, I have hereunto signed my name this      day of December,
2006.

 

 

Name:   David A. Fiorenza Title:   Principal Financial Officer

Exhibit 3.1(b)(v)-3



--------------------------------------------------------------------------------

EXHIBIT 5.1(c)

FORM OF COMPLIANCE CERTIFICATE

 

To:   SunTrust Bank, as Administrative Agent   303 Peachtree St., N.E.  
Atlanta, GA 30308   Attention:                     

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Revolving Credit
Agreement dated as of December 21, 2006 (as amended and in effect on the date
hereof, the “Credit Agreement”), among NewMarket Corporation (the “Borrower”),
the lenders named therein, and SunTrust Bank, as Administrative Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.

We,                      and                     , being the duly elected and
qualified, and acting in our capacities as chief executive officer and principal
financial officer of the Borrower, respectively, hereby certify to the
Administrative Agent and each Lender as follows:

1. The consolidated financial statements of the Borrower and its Subsidiaries
attached hereto for the fiscal quarter ending                      fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as at the end of such fiscal quarter on a consolidated basis, and
the related statements of income cash flows of the Borrower and its Subsidiaries
for such fiscal quarter, in accordance with generally accepted accounting
principles consistently applied (subject, in the case of such quarterly
financial statements, to normal year-end audit adjustments and the absence of
footnotes).

2. The calculations set forth in Attachment 1 are computations of the financial
covenants set forth in Article VI of the Credit Agreement calculated from the
financial statements referenced in clause 1 above in accordance with the terms
of the Credit Agreement.

3. The Borrower and its Subsidiaries have complied with all the terms and
provisions of Section 3.02(a) of the Sarbanes-Oxley Act as in effect on the date
hereof.

4. Based upon a review of the activities of Borrower and its Subsidiaries and
the financial statements attached hereto during the period covered thereby, as
of the date hereof, there exists no Default or Event of Default.

Exhibit 5.1(c)-1



--------------------------------------------------------------------------------

[5. All rights obtained or acquired in all material Intellectual Property (as
such term is defined in the Security Agreement) by the Borrower or any Guarantor
during the preceding two Fiscal Quarter period are set forth in Attachment 2.

6. Any change in (A) any Loan Party’s chief executive office or (B) any office
in which it maintains books or records relating to Collateral owned by it in
excess of $1,000,000 or any office or facility at which Collateral in excess of
$1,000,000 owned by it is located or any change in any Loan Party’s federal
taxpayer identification number or organizational number is set forth in
Attachment 3.] 1

 

 

Name:  

 

Title:   Chief Executive Officer

 

Name:  

 

Title:   Principal Financial Officer

 

1

Additional Intellectual Property acquired by the Borrower or any Guarantor, and
the changes mentioned in paragraph 6 above must be reported in the Compliance
Certificate for the second and fourth quarters.

Exhibit 5.1(c)-2



--------------------------------------------------------------------------------

Attachment 1 to Compliance Certificate

Exhibit 5.1(c)-3



--------------------------------------------------------------------------------

Attachment 2 to Compliance Certificate

Exhibit 5.1(c)-4



--------------------------------------------------------------------------------

Attachment 3 to Compliance Certificate

Exhibit 5.1(c)-1



--------------------------------------------------------------------------------

EXHIBIT 8.2

LETTER AGREEMENT OF SPECIFIED HEDGE PROVIDERS

[Date]

SunTrust Bank,

    as Administrative Agent

    for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, GA 30308

Attention:

Dear Sirs:

Reference is made to the Second Amended and Restated Revolving Credit Agreement
dated as of December 21, 2006 (as amended and in effect on the date hereof, the
“Credit Agreement”), among NewMarket Corporation, as Borrower, the Lenders named
therein, and SunTrust Bank, as Administrative Agent. Terms defined in the Credit
Agreement are used herein with the same meanings.

The undersigned is an Affiliate of a Lender and is party to a Hedging
Transaction, dated as of the date hereof and enclosed as Exhibit A to this
letter agreement, incurred to limit interest rate or fee fluctuation with
respect to the Loans and Letters of Credit. By executing this letter agreement,
the undersigned: (i) appoints the Administrative Agent as its agent under the
applicable Loan Documents and (ii) agrees to be bound by the provisions of
Article IX and X of the Credit Agreement.

 

Very truly yours, [NAME OF LENDER AFFILIATE] By:  

 

  Name:   Title:

Exhibit 8.2-2



--------------------------------------------------------------------------------

Acknowledged by: SUNTRUST BANK By:  

 

  Name:   Title:

Exhibit 8.2-2